***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit 10.1

CLINICAL TRIAL COLLABORATION AGREEMENT

This Clinical Trial Collaboration Agreement (the “Agreement”) is made and
entered into effective as of September 21, 2016 (the “Effective Date”) by and
between Nektar Therapeutics, a Delaware corporation, headquartered at 455
Mission Bay Boulevard South, San Francisco, CA 94158 (“Nektar”), and
Bristol-Myers Squibb Company, a Delaware corporation, headquartered at 345 Park
Avenue, New York, New York 10154 (“BMS”).  Nektar and BMS may be referred to
herein individually as a “Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, Nektar and BMS desire to collaborate on one or more clinical trials of
a combination therapy using Nektar’s IL2-based CD122-biased agonist, known as
“NKTR-214”, and BMS’s human monoclonal antibody that binds PD-1 known as
“Nivolumab”, certain rights to which are licensed by BMS from, and shared by BMS
with, Ono Pharmaceutical Co. Ltd. (“Ono”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the Parties agree as follows:

Article 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

1.1“Affiliate” shall mean, with respect to a particular Entity, any other Entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such particular Entity, but only
for so long as such Entity meets the definition of Affiliate hereunder.  As used
in this section, the term “controls” (with correlative meanings for the terms
“controlled by” or “under common control with”) means (a) that an Entity owns,
directly or indirectly, more than fifty percent (50%) of the voting stock of
another Entity, or (b) that such Entity otherwise has the actual ability to
control and direct the management of the other Entity, whether by contract or
otherwise.

1.2“Aggregate Safety Information” shall mean, with respect to a Party’s Single
Agent Compound, the (a) safety and toxicity information for such Single Agent
Compound that is Combined Therapy Study Data, plus (b) safety and toxicity
information from all other clinical trials of such Single Agent Compound,
whether alone or in combination with another pharmaceutical agent, in each case
including information related to serious adverse events, adverse drug reactions,
adverse events, discontinuations due to adverse events and Grade 3 and Grade 4
laboratory abnormalities.  Aggregate Safety Information shall be provided by a
Party to

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

the other in the same format as is contained in the investigators’ brochures
prepared by such Party for its Compound in each country where a Combined Therapy
Trial will be conducted.

1.3“Agreement” shall have the meaning set forth in the preamble to this
Agreement, as it may be amended by the Parties from time to time.

1.4“Applicable Law” shall mean all applicable laws, rules and regulations
(whether federal, state or local) that may be in effect from time to time and
applicable to conduct under this Agreement, including current Good Clinical
Practices (GCP), Good Laboratory Practices (GLP) and Good Manufacturing
Practices (GMP).

1.5“Arbitration Matter” shall mean any disputed matter that relates to or arises
out of the validity, interpretation or construction of, or the compliance with
or breach of, this Agreement; provided that such disputed matter has been
considered, but not resolved, by the Executive Officers as set forth in
Section 13.3(a).  For clarity, no JDC Dispute that  is subject to Sections
2.8(a) or 2.8(b), no Publication Dispute nor any other matter requiring mutual
agreement of both Parties shall be an Arbitration Matter.

1.6“Bioanalysis Plan” shall mean the bioanalysis plan for any Samples as may be
contemplated by a Combined Therapy Trial, Protocol or another subsequent written
agreement between the Parties, as described in Section 13.7.

1.7“BMS” shall have the meaning set forth in the preamble to this Agreement.

1.8“BMS Compound” shall mean BMS’s proprietary anti-PD-1 monoclonal antibody
known as Nivolumab.

1.9“BMS Indemnitees” shall have the meaning set forth in Section 11.2 of this
Agreement.

1.10“BMS Independent Patent Rights” shall mean any Patent Rights Controlled by
BMS (or its Affiliates) as of the Effective Date or during the Term through
efforts outside of this Agreement that Cover the use (whether alone or in
combination with other agents), manufacture, formulation or composition of
matter of the BMS Compound, but which do not Cover any Collaboration Invention.

1.11“BMS Regulatory Documentation” shall mean any Regulatory Documentation
related to the BMS Compound that exists as of the Effective Date or that is
created during the Term through efforts outside this Agreement.

1.12“BMS Study Data” shall have the meaning set forth in Section 8.2 of this
Agreement.

1.13“BMS Study Invention” shall mean any invention or Technology that would be a
Collaboration Invention (except for the exclusion set forth therein) and that
relates to (a) the composition of matter of the BMS Compound (and not the Nektar
Compound), (b) method of

Page 2

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

manufacture or formulation of the BMS Compound (and not the Nektar Compound) as
a single agent, and/or (c) a method of use of the BMS Compound (and not the
Nektar Compound) as a monotherapy or as used with agents, antibodies or
compounds (other than a Collaboration Invention comprising, whether generically
or specifically, the use of both the BMS Compound (and/or any other antibodies
that are designed to selectively bind to PD-1 or PD-L1) and a Nektar Compound
(and/or any other IL2-based CD122 agonist)).

1.14“BMS Study Patent Rights” shall mean any Patent Rights that are Controlled
by BMS and Cover any BMS Study Invention (and not a Nektar Study Invention or
Combined Therapy Trial Invention) or BMS Study Data, excluding BMS Independent
Patent Rights and BMS Technology.  For avoidance of doubt, any such Patent
Rights that Cover both (x) a BMS Study Invention and (y) any other type of
Collaboration Invention are included within the Combined Therapy Patent Rights.

1.15“BMS Technology” shall mean all Technology Controlled by BMS (or its
Affiliates) as of the Effective Date or during the Term through efforts outside
of this Agreement related to the BMS Compound or the Combined Therapy and
necessary for the conduct of the Combined Therapy Trials.  For clarity, BMS
Technology does not include (a) Collaboration Inventions, (b) Study Data, or
(c) Combined Therapy Trial Regulatory Documentation.

1.16“Business Day” shall mean a day other than Saturday, Sunday or any day on
which commercial banks located in New York, NY are authorized or obligated by
Applicable Law to close.

1.17“Clinical Hold” shall mean (i) an order issued by the FDA to a Party
pursuant to 21 CFR §312.42 to delay a proposed clinical investigation or to
suspend an ongoing clinical investigation of the Combined Therapy or such
Party’s Single Agent Compound in the United States or (ii) an equivalent order
to that set forth in (i) issued by a Regulatory Authority other than the FDA in
any other country or group of countries.

1.18“Collaboration Invention” shall mean any invention or Technology, whether or
not patentable, that is made, conceived, or first actually reduced to practice
by or on behalf of a Party, or by or on behalf of the Parties together
(including by a Third Party in the performance of the Combined Therapy Trial),
in the performance of the Combined Therapy Trials, Statistical Analysis Plan or
Bioanalysis Plan to be conducted under this Agreement, but excluding any Study
Data, or any Nektar Study Invention or BMS Study Invention.

1.19“Combined Therapy” shall mean a therapy using the Nektar Compound and the
BMS Compound in combination use as individual formulations, for use in the
Field, with or without another agent.

1.20“Combined Therapy IND” shall have the meaning set forth in Section 2.1(b).

1.21“Combined Therapy Trial Invention(s)” shall mean all Collaboration
Inventions that are not Nektar Study Inventions or BMS Study Inventions.  For
clarity, Combined Therapy

Page 3

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Trial Inventions include any Collaboration Invention comprising, whether
generically or specifically, the use of both the BMS Compound (and/or any other
antibodies that are designed to selectively bind to PD-1 or PD-L1) and a Nektar
Compound (and/or any other IL2-based CD122 agonist).

1.22“Combined Therapy Patent Right(s)” shall mean any Patent Rights that are
Controlled by either Party that Cover any Combined Therapy Trial Invention or
Combined Therapy Study Data, excluding BMS Independent Patent Rights or Nektar
Independent Patent Rights.

1.23“Combined Therapy Study Data” shall have the meaning set forth in
Section 8.2 of this Agreement.

1.24“Combined Therapy Trial” or “Combined Therapy Trials” shall have the meaning
set forth in Section 2.1(a) of this Agreement.

1.25“Combined Therapy Trial Regulatory Documentation” shall mean any Regulatory
Documentation to be submitted for the conduct of the Combined Therapy Trial, but
excluding (a) any Nektar Regulatory Documentation and (b) any BMS Regulatory
Documentation.

1.26“Commercially Reasonable Efforts” means:  (a) the carrying out of a Party’s
obligations or tasks, other than as set forth in clause (b), with a level of
efforts and resources consistent with the commercially reasonable practices
normally devoted by a similarly situated company, subject to and in accordance
with the terms and conditions of this Agreement; and (b) where applied to a
Party’s efforts to conduct any Combined Therapy Trial under the applicable
Protocol, the level of effort and resources normally devoted by such Party to
conduct a clinical trial for a biopharmaceutical product or compound that is
owned by it or to which it has rights, which is of similar market potential,
profit potential or strategic value and at a similar stage in its development or
product life based on conditions then prevailing.

1.27“Confidential Information” shall have the meaning set forth in Section 9.1
of this Agreement.

1.28“Control” or “Controlled” shall mean, with respect to particular information
or intellectual property, that the applicable Party owns or has a license to
such information or intellectual property and has the ability to grant a right,
license or sublicense to the other Party as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.29“Cover” means, with respect to a Patent, that, but for rights granted to a
Person under such Patent, the practice by such Person of an invention described
in such Patent would infringe a claim included in such Patent, or in the case of
a Patent that is a patent application, would infringe a claim in such patent
application if it were to issue as a patent.  “Covered” or “Covering” shall have
correlative meanings.

Page 4

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.30“CRO” means any Third Party contract research organization used to conduct a
Combined Therapy Trial, including laboratories and Third Parties used to
maintain the Global Safety Database from a Combined Therapy Trial, but, for
clarity, excluding clinical trial sites and any Third Parties who are
individuals.

1.31“Database Lock” means, with respect to each Combined Therapy Trial, such
actions as are taken with approval of the JDC to prevent any modification to the
database of Study Data generated in the course of such Combined Therapy Trial.

1.32“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

1.33“Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.

1.34“Executive Officers” shall mean the Chief Medical Officer of Nektar and the
Senior Vice President, Global Development & Medical Affairs of BMS (or their
respective designees).

1.35“Exclusive Collaboration Period” shall mean the period commencing on the
Effective Date, and ending on the earlier of (a) September 30, 2018 or (b) the
effective date of termination of this Agreement pursuant to Section 12.2 or
Section 12.3.

1.36“FDA” shall mean the United States Food and Drug Administration, or any
successor agency having the same or similar authority.

1.37“Field” shall mean treatment of patients with cancer.

1.38“Global Safety Database” shall mean the database containing serious adverse
events, serious adverse drug reactions and pregnancy reports for the Combined
Therapy, and shall be the authoritative data source for regulatory reporting and
responding to regulatory queries.

1.39“Good Clinical Practices” or “GCP” shall mean the standards, practices and
procedures set forth in the International Conference on Harmonization guidelines
entitled in “Good Clinical Practice: Consolidated Guideline,” including related
regulatory requirements imposed by the FDA and (as applicable) any equivalent or
similar standards in jurisdictions outside the United States, to the extent that
such standards are applicable in the jurisdiction in which the relevant Combined
Therapy Trial is conducted or required to be followed in the jurisdiction in
which Regulatory Authority approval of a product will be sought.

1.40“Good Laboratory Practices” or “GLP” shall mean the regulations set forth in
21 C.F.R. Part 58 and the requirements expressed or implied thereunder imposed
by the FDA and (as applicable) any equivalent or similar standards in
jurisdictions outside the United States.

Page 5

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.41“Good Manufacturing Practices” or “GMP” means the regulations set forth in
21 C.F.R. Parts 210–211, and the requirements thereunder imposed by the FDA,
and, as applicable, any similar or equivalent regulations and requirements in
jurisdictions outside the United States.

1.42“IND” shall mean (a) an Investigational New Drug Application as defined in
the Federal Food, Drug and Cosmetic Act, as amended, and regulations promulgated
thereunder, or any successor application or procedure required to initiate
clinical testing of a drug in humans in the United States; (b) a counterpart of
such an Investigational New Drug Application that is required in any other
country before beginning clinical testing of a drug in humans in such country,
including, for clarity, a “Clinical Trial Application” in the European Union;
and (c) all supplements and amendments to any of the foregoing.

1.43“Initiation” shall mean dosing of the first patient in any Combined Therapy
Trial.

1.44“Major Market” shall mean [***].

1.45“Manufacture” or “Manufacturing” shall mean manufacturing, processing,
formulating, packaging, labeling, holding (including storage), and quality
control testing of a Single Agent Compound or the Combined Therapy, in each case
so as to be suitable for use in the Combined Therapy Trials under Applicable
Law.

1.46“Material Safety Issue” means a Party’s good faith belief that there is an
unacceptable risk for harm in humans based upon:  (i) pre-clinical safety data,
including data from animal toxicology studies; or (ii) the observation of
serious adverse effects in humans after the Nektar Compound or the BMS Compound,
either as a single agent or in combination with another pharmaceutical agent
(including as the Combined Therapy), has been administered to or taken by
humans, such as during the Combined Therapy Trial.

1.47“Nektar” shall have the meaning set forth in the preamble to this Agreement.

1.48“Nektar Compound” shall mean NKTR-214, as set forth on the attached Exhibit
E.

1.49“Nektar Indemnitees” shall have the meaning set forth in Section 11.1 of
this Agreement.

1.50“Nektar Independent Patent Rights” shall mean any Patent Rights Controlled
by Nektar (or its Affiliates) as of the Effective Date or during the Term
through efforts outside of this Agreement that Cover the use (whether alone or
in combination with other agents), manufacture, formulation, or composition of
matter of the Nektar Compound, but which do not Cover any Collaboration
Invention.

1.51“Nektar Regulatory Documentation” shall mean any Regulatory Documentation
related to the Nektar Compound that exists as of the Effective Date or that is
created during the Term through efforts outside this Agreement.

Page 6

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.52“Nektar Study Data” shall have the meaning set forth in Section 8.2 of this
Agreement.

1.53“Nektar Study Invention” shall mean any invention or Technology that would
be a Collaboration Invention (except for the exclusion set forth therein) and
that relates to (a) the composition of matter of the Nektar Compound (and not
the BMS Compound), (b) method of manufacture or formulation of the Nektar
Compound (and not the BMS Compound) as a single agent, or (c) a method of use of
the Nektar Compound (and not the BMS Compound) as a monotherapy or as used in
combination with agents, antibodies or compounds (other than an Collaboration
Invention comprising, whether generically or specifically, both the BMS Compound
(and/or any other antibodies that are designed to selectively bind to PD-1 or
PD-L1) and a Nektar Compound (and/or any other IL2-based CD122 agonist)).

1.54“Nektar Study Patent Rights” shall mean any Patent Rights that are
Controlled by Nektar and Cover any Nektar Study Invention (and not a BMS Study
Invention or the Combined Therapy Trial Invention) or Nektar Study Data,
excluding Nektar Independent Patent Rights and Nektar Technology.  For avoidance
of doubt, any Patent Rights that Cover both (x) a Nektar Study Invention and
(y) any other type of Collaboration Invention are included within the Combined
Therapy Patent Rights.

1.55“Nektar Technology” shall mean all Technology Controlled by Nektar (or its
Affiliates) as of the Effective Date or during the Term through efforts outside
of this Agreement related to the Nektar Compound or the Combined Therapy and
necessary for the conduct of the Combined Therapy Trials.  For clarity, Nektar
Technology does not include (a) Collaboration Inventions, (b) Study Data, or
(c) Combined Therapy Trial Regulatory Documentation.

1.56“Ono” shall have the meaning set forth in the recitals of this Agreement.

1.57“Ono-BMS Agreements” means those certain Collaboration Agreements between
BMS and Ono dated as September 20, 2011 and as of July 23, 2014, as amended from
time to time, and agreements between Ono and BMS and their Affiliates relating
thereto that may be in effect from time to time.

1.58“Ono Territory” means Japan, Korea and Taiwan.

1.59“Party” or “Parties” shall have the meaning set forth in the preamble to
this Agreement.

1.60“Patent Rights” shall mean any and all (a) United States or foreign patents;
(b) United States or foreign patent applications, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, and all patents granted thereon; (c) United States or foreign
patents-of-addition, reissues, reexaminations (including ex parte
reexaminations, inter partes reviews, inter partes reexaminations, post grant
reviews and supplemental examinations) and extensions or restorations by
existing or future extension or restoration mechanisms, including supplementary
protection certificates, patent term extensions,

Page 7

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

or the equivalents thereof; and (d) any other form of government-issued right
substantially similar to any of the foregoing, and “Patent” shall mean any of
the foregoing issued or granted rights.

1.61“PD-1” shall mean programmed cell death protein 1.

1.62“PD-L1” shall mean programmed death-ligand 1.

1.63“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Entity or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

1.64 “Regulatory Authority” shall mean the FDA or any other governmental
authority outside the United States (whether national, federal, provincial
and/or local) that is the counterpart to the FDA, including the European
Medicines Agency for the European Union.

1.65“Regulatory Documentation” shall mean, with respect to a product containing
the BMS Compound as monotherapy, the Nektar Compound as monotherapy or the BMS
Compound and Nektar Compound in combination use as individual formulations, all
submissions to Regulatory Authorities in connection with the development of such
product, including all INDs and amendments thereto, NDAs and amendments thereto,
drug master files, correspondence with regulatory agencies, periodic safety
update reports, adverse event files, complaint files, inspection reports and
manufacturing records, in each case together with all supporting documents
(including documents with respect to clinical data).

1.66“Restricted Third Party” shall mean [***].

1.67“Right of Cross-Reference” shall mean, with regard to a Party, an
authorization that permits an applicable Regulatory Authority in a country to
rely on to relevant information (by cross-reference, incorporation by reference
or otherwise) contained in Regulatory Documentation (and any data contained
therein) filed with such Regulatory Authority with respect to such Party’s
Single Agent Compound (including, in the case of BMS, the Nektar IND and the
Combined Therapy IND), only to the extent necessary for the conduct of a
Combined Therapy Trial in such country or as otherwise expressly permitted or
required under this Agreement to enable a Party to exercise its rights or
perform its obligations hereunder, and, except as to information contained in
the Nektar IND relating to the Combined Therapy or the Combined Therapy IND,
without the disclosure of such information to such Party.

1.68“Samples” shall mean biological specimens collected from Combined Therapy
Trial study subjects (including fresh and/or archived tumor samples, serum,
peripheral blood mononuclear cells, plasma, and whole blood for RNA and DNA
sample isolation).

1.69“Serious Adverse Event” or “SAE” shall mean an adverse event that results in
any of the following outcomes: death, a life-threatening adverse event,
inpatient hospitalization

Page 8

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

or prolongation of existing hospitalization, a persistent or significant
incapacity or substantial disruption of the ability to conduct normal life
functions, or a congenital anomaly/birth defect.

1.70“Single Agent Compound” or “Compound” shall mean, (a) with respect to
Nektar, the Nektar Compound, and (b) with respect to BMS, the BMS Compound.

1.71“Statistical Analysis Plan” shall mean the set of analyses of the Study Data
for each Combined Therapy Trial conducted hereunder prepared by Nektar (in
consultation with BMS) and approved by the JDC and shall include safety analyses
for the Combined Therapy in each Combined Therapy Trial.  The Statistical
Analysis Plan document for a Combined Therapy Trial will be agreed to by the JDC
before Database Lock and any material amendments thereto will require JDC
approval.

1.72“Technology” shall mean information, inventions, discoveries, trade secrets,
knowledge, technology, methods, processes, practices, formulae, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, specifications, data
and results not generally known to the public (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
pre-clinical, clinical, safety, manufacturing and quality control data and
know-how, including study designs and protocols), in all cases, whether or not
patentable, in written, electronic or any other form now known or hereafter
developed, materials, data and results, including Regulatory Documentation.

1.73“Third Party” shall mean any Person or Entity other than Nektar and BMS and
their respective Affiliates.

1.74“Third Party License Payments” shall mean any payments (e.g., upfront
payments, maintenance payments, milestones, royalties) due to any Third Party
under license agreements or other written agreements granting rights to
intellectual property owned or controlled by such Third Party to the extent that
such rights are necessary for (i) the making, using or importing of a Party’s
Single Agent Compound for the conduct of the Combined Therapy Trial, or (ii) the
conduct of any Combined Therapy Trial.

Additional Definitions.  In addition to those terms defined above, definitions
for each of the following terms are found in the body of this Agreement as
indicated below:

Defined Term

Section

AAA

13.3(b)

Alliance Manager

2.7

Annual Report

9.3

Breaching Party

12.2(a)

CDA

9.1(a)

Co-Chair

2.3

Page 9

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

CSRs

5.1(a)(xvi)

CRO Agreement

2.4(o)

Cure Period

12.2(a)

Current Report

9.3

Dispute

13.3(a)

Final Match Date

3.7

Indemnify

11.1

Informed Consent Form (ICF)

2.6(a)

Infringe or Infringement

6.3(a)

Initial Trial

2.1(a)

IRBs

9.3(d)

JDC or Joint Development Committee

2.3

JDC Dispute

2.8

Licensee

13.10(b)

Losses

11.1

Monthly Report

7.3(a)

Nektar IND

2.1(b)

Non-Breaching Party

12.2(a)

Officials

10.9

Operational Matters

2.6(a)

Payment

10.9

Permitted Research

Exhibit C

Permitted IL2 Research

Exhibit C

Pharmaceutical Entity

1.66

Payment or Other Transfers of Value (POTV)

9.6(a)

Protocol

2.1(a)

Publication Dispute

9.5(b)

Quality Agreement

4.3

Recipients

9.6(c)

Restricted Combination

Exhibit C

Restricted IL2 Combination

Exhibit C

Results

9.5(b)

Right of First Refusal (ROFR)

3.7

Page 10

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ROFR Offer Period

3.7

ROFR Negotiation Period

3.7

SEC

9.3

Site/CRO List

2.6(d)

Study Data

8.1

Sunshine Laws

9.6(c)

Supply Agreement

4.4

Term

12.1

Third Party Claim

11.1

Third Party Terms

3.7

Third Party Study Costs

7.2

 

Article 2

COLLABORATION SCOPE; GOVERNANCE

2.1Scope of Collaboration; Governance of Agreement.

(a)The Parties shall, pursuant to this Agreement, collaborate to conduct the
following clinical trials (each, a “Combined Therapy Trial”) (i) a Phase I-II
clinical trial evaluating the Combined Therapy (the “Initial Trial”), and
(ii) such other clinical trials evaluating the Combined Therapy as may be
mutually agreed upon by the Parties.  Each Combined Therapy Trial shall be
conducted in accordance with a protocol (each, a “Protocol”) to be drafted by
Nektar (in consultation with BMS) and mutually agreed upon by the Parties at a
meeting of the JDC.  Any substantive amendments to the Protocol will be subject
to mutual agreement of the Parties at a meeting of the JDC or by written
agreement (including by email acknowledgment) of the JDC Co-Chairs (including by
email acknowledgment) without a meeting.  The Protocol, [***], is attached
hereto as Exhibit A.

(b)The Combined Therapy Trials shall be conducted under either (1) Nektar’s
existing IND as of the Effective Date for the Nektar Compound (the “Nektar IND”)
or (2) a new IND, for which Nektar will be the sponsor of record (the “Combined
Therapy IND”).

(i)Nektar IND.  Nektar shall have complete legal interest in and control of the
Nektar IND.  In no event will Nektar be required to obtain the consent of BMS to
transfer or encumber the Nektar IND, and Nektar shall not have any obligation to
share with BMS any consideration received in connection with the sale, license,
use or other conveyance of the Nektar IND.  Nektar shall have complete control
as to any Right of Cross-Reference granted by Nektar to a Third Party with
respect to any portion of the Nektar IND relating to the Nektar Compound for use
as monotherapy or for use in combination with any other molecules (other than
for use with the BMS Compound).

Page 11

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(ii)Combined Therapy IND.  Each Party shall have a beneficial one-half interest
in such Combined Therapy IND; provided, however, that:  (i) in no event will
either Party be required to obtain the consent of the other Party to transfer or
encumber its interest in the Combined Therapy IND; provided that (a) the
transferee or encumbrance holder agrees to abide by the terms and conditions of
this Agreement, (b) any transfer occurs only in connection with, and to the same
transferee of, a transfer of all of a Party’s rights in its Single Agent
Compound, and (c) each Party provide written notice of such transfer or
encumbrance to the other Party within [***] of such transfer or encumbrance;
(ii) Nektar shall be the sole holder of all legal interests in the Combined
Therapy IND, and neither Party shall have any obligation to share with the other
Party any consideration received in connection with the sale, license or use of
its interest in the Combined Therapy IND where permitted by this Agreement; and
(iii) neither Party shall be permitted to grant any third Person any Right of
Cross-Reference with respect to any portion of the Combined Therapy IND relating
to the other Party’s Single Agent Compound for use as monotherapy or for use in
combination with any other molecules (other than for use with Nivolumab, in the
case of BMS, or NKTR-214, in the case of Nektar, in each case as permitted by
this Agreement), except as required by a governmental authority.  Each Party
shall provide a Right of Cross-Reference to its existing respective IND for its
respective Single Agent Compound as necessary to allow the Combined Therapy
Trials to be conducted under the Combined Therapy IND.  For the avoidance of
doubt, each Party shall be responsible for (x) drafting and updating as
necessary the investigator’s brochure for its respective Single Agent Compound,
and (y) filing all necessary Regulatory Documentation to the existing IND for
its respective Single Agent Compound, including the submission to such existing
IND of serious adverse event and adverse drug reaction cases emerging from any
Combined Therapy Trial.

(c)Information to be Provided by Nektar

(i)Nektar shall provide BMS with the following relating to the Nektar
Compound:  (i) the latest investigator’s brochure (and annual updates), list of
ongoing clinical studies and clinically relevant safety information that emerges
from other clinical studies, in each case within [***] (or as soon as reasonably
practicable) after general distribution of final versions of such documents
within Nektar, and further to the extent any applicable confidentiality
obligations relating to other combination therapy trials involving the Nektar
Compound and a Third Party’s compound do not prevent Nektar from sharing such
documents with BMS, (ii) [***] notice of any material safety related
communications with any Regulatory Authority and the substance of such
communications regarding any clinical trials of the Nektar Compound during the
Term; (iii) a summary of all new clinically relevant toxicology study data on
the Nektar Compound within [***] (or as soon as reasonably practicable) after
generation within Nektar; and (iv) Aggregate Safety Information from all other
clinical trials of the Nektar Compound (if not provided elsewhere) [***] or as
otherwise agreed to by the JDC.  BMS shall use any such data provided pursuant
to this Section 2.1(c)(i) solely to evaluate the safety of (x) the Nektar
Compound for use in the Combined Therapy Trials and (y) the Combined
Therapy.  All such disclosures are Confidential Information of Nektar.

(ii)Nektar shall provide BMS with safety analyses for each Combined Therapy
Trial in accordance with the applicable Statistical Analysis Plan.  Each Party
shall use

Page 12

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

any such data provided pursuant to this Section 2.1(c)(ii) solely to evaluate
the safety of (x) its own Compound for use in the Combined Therapy Trials,
(y) the Combined Therapy and (z) as permitted elsewhere in this Agreement.  All
such disclosures are Confidential Information of both Parties.

(iii)Nektar shall provide BMS with safety analyses for the BMS Compound as
monotherapy from each Combined Therapy Trial in accordance with the applicable
Statistical Analysis Plan.  BMS may use such information for any purpose and all
such information and data shall be Confidential Information of BMS.

(d)Information to be Provided by BMS. BMS shall provide Nektar with the
following relating to the BMS Compound:  (i) the latest investigator’s brochure
(and annual updates), list of ongoing clinical studies and clinically relevant
safety information that emerges from other clinical studies, in each case within
[***] (or as soon as reasonably practicable) after general distribution of final
versions of such documents within BMS, and further to the extent any applicable
confidentiality obligations relating to other combination therapy trials
involving the BMS Compound and a Third Party’s compound do not prevent BMS from
sharing such documents with Nektar, (ii) reasonably prompt notice of any
material safety related communications with any Regulatory Authority and the
substance of such communications regarding any clinical trials of the BMS
Compound during the Term; (iii) a summary of all new clinically relevant
toxicology study data on the BMS Compound within [***] (or as soon as reasonably
practicable) after generation within BMS; and (iv) Aggregate Safety Information
from all other clinical trials of the BMS Compound (if not provided elsewhere)
on an annual basis or as otherwise agreed to by the JDC.  Nektar shall use any
such data provided pursuant to this Section 2.1(d) solely to evaluate the safety
of (1) the BMS Compound for use in the Combined Therapy Trials and (2) the
Combined Therapy.  All such disclosures are Confidential Information of BMS.

(e)If further studies, including toxicity studies, are required or suggested by
a Regulatory Authority as a prerequisite for conducting any of the Combined
Therapy Trials, then the Parties agree to hold good faith discussions in a
timely manner to agree upon a protocol for such studies, each of which will be
considered a Combined Therapy Trial and conducted on substantially the same
terms as set forth herein (including the cost-sharing provisions of Section
7.2); provided that, if the Parties are unable to agree upon a protocol for such
study or if the conduct of such study shall cause a delay deemed unsatisfactory
by either Party, then any disputed matters precluding agreement shall be
referred to the Executive Officers (or their respective designees) for
resolution.  If the Executive Officers are unable to reach resolution within
[***] after such referral to them (and do not mutually agree to an extension of
time to arrive at such resolution), then this Agreement shall automatically
terminate following the conclusion of any then-active Combined Therapy Trial
(unless and until the Protocol for such required/suggested study(ies) is
finalized by mutual agreement prior to the completion of such Combined Therapy
Trial) and the provisions of Section 12.5 shall apply to any such termination.

2.2Adverse Event Reporting.

Page 13

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a)This Section 2.2 shall govern safety reporting arising from Combined Therapy
Trials.  Nektar, or its designee, will manage all drug safety activities.

(b)Nektar, or its designee, will forward to BMS, at the contact information
below via fax or secure e-mail in a format to be agreed to by the Parties, all
fatal or life threatening SAE reports within [***] of date of first receipt and
all other SAE reports, reports of exposure during pregnancy (maternal and
paternal) and reports of suspected transmission of an infectious agent via the
BMS Study Drug or Combined Therapy, each within [***] of date of first
receipt.  Every [***], the SAE reports exchanged will be reconciled.

BMS – Adverse Event Reporting Contact:
E-mail: worldwide.safety@bms.com
Fax: 609-818-5506

Acknowledgement of ICSR receipt:
E-mail: worldwide.safety@bms.com

(c)Nektar shall perform case level reconciliation to confirm that BMS has
received all reports required under this Agreement. Nektar shall e-mail
aepbusineesprocess@bms.com to request a reconciliation report for each Combined
Therapy Trial.  Nektar shall reconcile the cases identified as being transmitted
to BMS on BMS’s reconciliation report and those contained in the Global Safety
Database.  Missing case-level events shall be sent to BMS Global
Pharmacovigilance by e-mail at worldwide.safety@bms.com or by fax to (609)
818-3804.  Nektar shall perform such reconciliation every [***], unless
otherwise agreed by BMS in writing.

2.3Joint Development Committee.  [***], the Parties shall form a Joint
Development Committee (the “JDC”).  The JDC shall consist of [***].  Each Party
shall be responsible for determining the qualifications and substitutions of its
JDC members.  It is anticipated that each Party’s representatives may include
experts in finance, clinical development, patient safety and regulatory affairs
and CMC.  The JDC shall be co-chaired with one chairperson designated by each
Party (each, a “Co-Chair”).  The JDC shall meet [***], or at such other
frequency as the JDC agrees (and it may appoint subteams to meet more
frequently), provided that either Party through its Co-Chair may request a
meeting of the JDC at any time upon [***] notice to the other Party, with the
understanding that the other Party will use reasonable efforts to comply with
such request but such other Party will not be in breach of this Agreement in the
event that it is unable to comply with such request but is using reasonable
efforts to conduct a JDC meeting as promptly as practicable.  Upon request by
either Party, such meetings will be held by audio or video teleconference;
provided that face-to-face meetings shall occur at least [***], alternating
between Princeton, NJ and San Francisco, CA unless otherwise agreed upon by the
Parties.  There must be a minimum of [***] from each Party at any meeting of the
JDC.  No fewer than [***] prior to each meeting, and in any event as soon as
reasonably practicable, each Party shall use good faith efforts to disclose to
the other Party any proposed agenda items together with appropriate supporting
information.  The JDC Co-Chairs shall alternate responsibility for preparing and
circulating definitive minutes of each meeting of the

Page 14

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

JDC.  Such minutes shall provide a description, in reasonable detail, of the
discussions at the meeting, a list of material actions and decisions made by the
JDC, a list of action items made by the JDC and a list of material issues not
resolved by the JDC.  The JDC Co-Chair who drafts the minutes shall provide the
other Co-Chair and each Party’s Alliance Managers with the initial draft meeting
minutes, who shall return the draft with any proposed changes, and this process
shall be repeated until a final version of the meeting minutes is agreed upon
and signed (or acknowledged as final via email) by the two Co-Chairs.  The
Parties shall reasonably cooperate to complete and agree upon a final version of
meeting minutes within [***] from the date of the relevant meeting.  The final
version of the meeting minutes shall be signed (or acknowledged as final via
email) by the two Co-Chairs, and each Party shall be provided with a copy of the
final meeting minutes for its safekeeping.  A [***] of additional
representatives of a Party may attend meetings of the JDC in advisory capacity
with the prior written consent of the other Party; provided that any JDC
meetings that includes representatives of either Party who are not JDC members
may, at the request of any JDC member, include a closed session consisting of
only JDC members and Alliance Managers.  All representatives to the JDC or
attending JDC meetings shall be subject to confidentiality and nonuse
restrictions at least as restrictive as those set forth herein.

2.4Responsibilities of the Joint Development Committee.  Each Party shall use
Commercially Reasonable Efforts to keep the JDC informed about activities
performed by that Party hereunder.  The JDC (or in the absence of a formal JDC
meeting the Co-Chairs) shall be responsible for the following:

(a)overseeing the activities of the Parties with respect to the Combination
Therapy Trials, and providing a forum for the Parties to discuss, monitor and
coordinate all activities and communications regarding the Combined Therapy
Trials;

(b)approving a budget for each Combined Therapy Trial and any material
amendments thereto, including reviewing and approving any costs for a given
budget of a Combined Therapy Trial that are reasonably anticipated to be greater
than [***] of the JDC-approved budget;

(c)reviewing (i) the progress of each Combined Therapy Trial, (ii) the proposed
plan for medical monitoring and site audits (with Nektar to take comments of the
JDC members to such proposed plan into account) and (iii) the results of such
medical monitoring and site audits;

(d)reviewing and approving with respect to each Combined Therapy Trial (i) the
applicable Protocol and the Statistical Analysis Plan, and any proposed
substantive amendment thereto and (ii) the CRO Agreement(s) and, to the extent
provided in Section 2.4(o), proposed material amendments thereto;

(e)reviewing and approving any immunogenicity analysis for each Combined Therapy
Trial, including protocol and Entity to do the analysis;

Page 15

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(f)reviewing and approving any Bioanalysis Plan not set forth in the Protocol,
and any material amendments thereto;

(g)reviewing and providing timely comments to proposed communication strategies
and communications with any Regulatory Authority regarding the conduct of the
Combined Therapy Trials and, if applicable, approving such proposed
communications and communication strategies;

(h)approving any IND submitted for a Combined Therapy Trial, as well as
reviewing material submissions to any such IND in accordance with Article 5;

(i)reviewing any Combined Therapy Trial Regulatory Documentation, or portions
thereof, that relate to the Combined Therapy, in accordance with Article 5;

(j)subject to Section 2.6(d), agreeing on the final list of proposed clinical
trial sites pursuant to Section 2.6(d), and agreeing on communications to
clinical trial sites or IRBs relating to patient safety or early
termination/cessation of a Combined Therapy Trial;

(k)appointing working teams, including a clinical execution working team, to be
made up of an equal number of representatives from each Party, that will hold
telephone discussions at a mutually agreed-upon frequency to review clinical
development, patient safety and regulatory issues that arise in the course of
the Combined Therapy Trials, and delegating certain decision-making authority to
such working teams;

(l)determining the quantities of Nektar Compound, BMS Compound and any
co-medications, necessary for the Combined Therapy Trials within a sufficient
minimum lead time and coordinating the supply of such quantities by the
respective Party in accordance with Article 4 and the Supply Agreement;

(m)reviewing and approving, in advance, any additional analyses of, or that
include, the Combined Therapy Study Data proposed by either Party that are not
included in the Statistical Analysis Plan; provided that, for clarity, such
review and approval shall not apply to analyses by a Party of the monotherapy
data for its own Compound from a Combined Therapy Trial;

(n)reviewing and approving use of any Samples in accordance with Section 8.5
that are not described in the Protocol and ICF, so long as the JDC remains in
force and effect;

(o)for any CROs or Third Party contactors engaged after the Effective Date,
reviewing and approving (1) the selection of any such CRO and Third Party
contractor (other than individuals in a Party’s workforce who are engaged on an
independent contractor basis) that has a material role in each Combined Therapy
Trial pursuant to Section 2.6(d) and (2) the terms of any such CRO contract or
pharmacovigilance contract (“CRO Agreement”) with a Third Party;

Page 16

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(p)reviewing and approving the template ICF form, template case report form and
template clinical site study agreement to be used in a given Combined Therapy
Trial;

(q)reviewing and approving the countries in which each Combined Therapy Trial
will be conducted, as set forth in Section 2.6(d);

(r)approving the final clinical trial report (and/or final statistical analysis
in accordance with the Statistical Analysis Plan) from each Combined Therapy
Trial; and

(s)discussing any other topics or issues relating to the Combined Therapy Trials
that either Party requests that cannot be resolved at the working team level.

2.5Joint Development Committee Authority.

(a)The JDC shall take action by unanimous consent, with each Party having a
single vote, irrespective of the number of its representatives actually in
attendance at a meeting.  In the absence of a formal meeting, the Co-Chairs
shall have decision-making authority for the JDC, so long as any decisions are
documented as provided below.

(b)The JDC shall have the right to make only those determinations expressly
enumerated as decisions of the JDC in this Agreement; provided that such
determinations are documented in the written minutes signed (or acknowledged as
final via email) by the JDC Co-Chairs.

(c)Notwithstanding anything to the contrary in this Agreement, the JDC will have
no power (i) to amend this Agreement, or the Quality Agreement, or (ii) to
modify either Party’s obligations with regard to the Combined Therapy Trials
without such Party’s prior written consent; in each case, except by a writing
(and that is not the minutes of a meeting) signed by both Parties.

2.6Nektar Operational Authority Generally.

(a)Nektar shall, subject to the oversight and determinations of the JDC as
provided in Sections 2.3 and 2.4, the terms of the applicable Combined Therapy
Protocol, the decisions and guidance of applicable committee(s) and/or working
teams, and applicable terms and conditions of this Agreement:  (i) manage and be
primarily responsible for the conduct of the Combined Therapy Trials; (ii) be
the Sponsor and regulatory lead with respect to the Combined Therapy Trials; and
(iii) as between the Parties, be the lead with respect to (1) the selection and
management of clinical study sites (including budget negotiations with vendors,
timelines and contingency planning), subject to Sections 5.1(a)(x) and
5.1(b)(vi) with respect to site selection and subject to BMS’s consent as to the
country(ies) where each Combined Therapy Trial will be conducted, (2) conducting
clinical study start-up activities, communicating with and obtaining approval
from institutional review boards and/or ethics committees, as applicable, and
drafting for both Parties’ approval the template informed consent form (“ICF”)
for each Combined Therapy Trial, (3) subject recruitment and retention
activities, (4) ongoing site monitoring and quality assurance audits, (5)
management of safety reporting by contract research organizations

Page 17

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

and clinical study sites, (6) ongoing medical monitoring, (7) management,
monitoring and audits of CROs in connection with each CRO involved in the
conduct of the Combined Therapy Trial, and (8) inquiries from clinical study
subjects ((1)‑(8), collectively, the “Operational Matters”).  Nektar shall use
Commercially Reasonable Efforts to perform such Operational Matters.  The JDC
shall set up a mechanism for BMS or a working team of the JDC to be informed and
updated on a timely periodic basis regarding Operational Matters, so that if BMS
has any concerns or disagreements regarding same, the matter can be escalated to
the JDC for review.

(b)Each Party shall be responsible for paying the full amount of any Third Party
License Payments that it is obligated to pay pursuant to its agreement with a
Third Party on account of the conduct of any Combined Therapy Trial and/or
pursuant to Sections 4.1(a) and 4.2(a).

(c)Nektar shall provide BMS with access to the safety information and Study Data
in accordance with Sections 5.1(a)(xvi) and 5.1(a)(xvii).

(d)BMS acknowledges that Nektar, prior to the Effective Date, has (i) selected
and entered into agreements with certain CROs, investigators and Third Party
contractors, (ii) identified a number of clinical trial sites, and
(iii) completed study initiation visits, and BMS approves of such sites,
investigators, CROs and Third Party contractors.  BMS acknowledges that the CRO
Agreements and/or any other documents related to such CROs, investigators, Third
Party contractors and clinical trial sites have been made available to BMS prior
to the Effective Date, and BMS hereby approves the continuation of such
agreements on their terms (including the budgets and pricing included therein),
and hereby ratifies, on behalf of its appointees to the JDC, the decisions taken
by Nektar prior to the Effective Date that would otherwise be under the purview
of the JDC pursuant to this Agreement.  For any additional CROs, investigators,
Third Party contractors or clinical trial sites proposed after the Effective
Date, Nektar, after discussion with BMS, will create and provide the JDC with a
proposed list of potential clinical trial site(s), CROs, investigators
(including IMS grant plan analysis and/or a model investigator grant budget) and
Third Party contractors that may be used to conduct each Combined Therapy Trial,
with the final list to be subject to JDC (or Co-Chairs) approval (such
JDC-approved list being the “Site/CRO List”).  Except as otherwise noted in this
Section 2.6(d), the proposed Site/CRO List will be provided to the JDC [***]
Nektar initiating site selection negotiations or visits (for
sites/investigators) or CRO negotiations (for CROs).  Nektar shall have the
authority to select the final clinical trial sites, CROs, investigators and
Third Party contractors from the Site/CRO List.  In the event that additional
sites, CROs, investigators or Third Party contractors need to be added after the
initial list is approved, a new list will be created by Nektar that includes the
proposed new sites, CROs, investigators or Third Party contractors and such list
will be provided to the JDC for approval by the JDC (or Co-Chairs) per this
Section 2.6(d).

2.7Alliance Managers.  Each of the Parties will appoint one representative to
act as its Alliance Manager (each, an “Alliance Manager”).  The role of the
Alliance Manager is to act as a primary point of contact between the Parties to
assure a successful relationship between the Parties.  The Alliance Managers
will attend all meetings of the JDC and support the JDC in the

Page 18

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

discharge of its responsibilities.  An Alliance Manager may bring any matter
concerning a Party’s performance under this Agreement to the attention of the
JDC if the Alliance Manager reasonably believes that such attention is
warranted.  Each Party may change its designated Alliance Manager from time to
time upon written notice to the other Party.  Any Alliance Manager may designate
a substitute to temporarily perform the functions of such Alliance Manager upon
written notice to the other Party’s Alliance Manager.  Each Alliance Manager
will be charged with creating and maintaining a collaborative work environment
within the JDC.  Each Alliance Manager also will:

(a)be the point of first referral in all matters of dispute resolution in
accordance with Section 13.3;

(b)provide a point of communication both internally within its respective
Party’s organizations and between the Parties regarding the Combined Therapy
Trials;

(c)assist in coordinating any collaborative efforts under this Agreement, if
any, and any external communications; and

(d)take responsibility for ensuring that JDC activities, such as the conduct of
required JDC meetings, occur as set forth in this Agreement and that relevant
action items, if any, resulting from such meetings are appropriately carried out
or otherwise addressed.

2.8Dispute Resolution.  The representatives of the JDC shall attempt in good
faith to reach consensus on all matters properly brought before the JDC.  Except
as otherwise provided in this Agreement, if, after a good faith, reasonable and
open discussion among the members of the JDC, the JDC is unable to agree on a
matter that has been properly before it for a period of [***] and that calls for
a decision, either Party may refer the dispute (a “JDC Dispute”) to the
Executive Officers for resolution.  If the Executive Officers are unable to
reach a resolution within [***] of such referral, then the JDC Dispute will be
referred to the Chief Executive Officer and Chief Medical Officer of Nektar or
his or her designee and the Chief Scientific Officer of BMS or his or her
designee for attempted resolution by good faith negotiations within [***] after
such referral is made.  In the event such officers are unable to resolve such
JDC Dispute within such [***] period then:

(a)if such JDC Dispute regards whether or not to commence a new Combined Therapy
Trial, then such Combined Therapy Trial shall not proceed absent mutual
agreement of the Parties; provided that any then-active Combined Therapy Trial
shall continue;

(b)if such JDC Dispute occurs subsequent to the commencement of a Combined
Therapy Trial, and relates to either (1) a material amendment requiring mutual
agreement proposed by either Party to an agreed-upon Protocol or protocol
synopsis, CRO Agreement, Bioanalysis Plan or Statistical Analysis Plan relating
to such Combined Therapy Trial or (2) any other matter relating to the strategy,
conduct, rationale, or safety of such Combined Therapy Trial, there shall be no
decision on the matter and the then existing terms of the applicable Protocol,
protocol synopsis, CRO Agreement, Bioanalysis Plan or Statistical

Page 19

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Analysis Plan relating to such Combined Therapy Trial shall
govern.  Notwithstanding the foregoing, neither Party shall be required to
continue a Combined Therapy Trial if a Party reasonably deems there to be a
Material Safety Issue for such Combined Therapy Trial.  Each Party’s safety
committee shall, to the extent practicable, meet and discuss in good faith the
Material Safety Issue and if unresolved within [***], escalate such Material
Safety Issue to the Executive Officers.  If the Executive Officers are unable to
reach a resolution within [***] of such referral, then the dispute will be
referred to the Chief Executive Officer and Chief Medical Officer of Nektar or
his or her designee and the Chief Scientific Officer of BMS or his or her
designee for attempted resolution by good faith negotiations within [***] after
such referral is made.  In the event such officers are unable to resolve the
Material Safety Issue, the applicable Combined Therapy Trial shall be
discontinued.  The Parties shall use reasonable efforts to wind down activities
related solely to such discontinued Combined Therapy Trial in accordance with
Section 12.5; and

(c)if such JDC Dispute is not otherwise addressed by Section 2.8(a) or (b), the
dispute shall be resolved through arbitration as provided for in Section 13.3.

2.9Conduct.  Each Party shall use Commercially Reasonable Efforts to perform and
fulfill its respective activities under this Agreement, and shall do so in
accordance with Applicable Law, including GCP, GLP and GMP.

Article 3

LICENSE GRANTS

3.1Grant by BMS.  Subject to the terms of this Agreement, BMS hereby grants, and
shall cause its Affiliates to grant, to Nektar (and Nektar hereby accepts) a
non-exclusive, worldwide (other than within the Ono Territory),
non-transferable, royalty-free license (with the right to sublicense solely
pursuant to the terms of and subject to the limitations of Section 3.3) under
the BMS Independent Patent Rights, BMS Technology, and BMS Regulatory
Documentation to use the BMS Compound, solely to the extent necessary to
discharge Nektar’s obligations under this Agreement with respect to the conduct
of the Combined Therapy Trials.

3.2Grant by Nektar.  Subject to the terms of this Agreement, Nektar hereby
grants, and shall cause its Affiliates to grant, to BMS (and BMS hereby accepts)
a non-exclusive, worldwide, non-transferable, royalty-free license (with the
right to sublicense solely pursuant to the terms of and subject to the
limitations of Section 3.3) under the Nektar Independent Patent Rights, Nektar
Technology, and Nektar Regulatory Documentation to use the Nektar Compound,
solely to the extent necessary to discharge BMS’s obligations under this
Agreement with respect to the conduct of the Combined Therapy Trials.

3.3Sublicensing.

(a)Subject to Section 3.3(b) and Section 3.3(c), each Party shall have the right
to grant sublicenses under the licenses granted to it under Section 3.1 to
Affiliates and, if

Page 20

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

required for a Third Party to perform its duties with respect to the conduct of
the Combined Therapy Trials (and agreed to by the other Party, such consent not
to be unreasonably withheld), to Third Parties, solely as necessary to assist a
Party in carrying out its responsibilities with respect to the Combined Therapy
Trials.

(b)For the avoidance of doubt, in no event shall BMS (or any of its
sublicensees) have the right to grant Ono or any of Ono’s Affiliates any
sublicense under the license granted to BMS in Section 3.2.

(c)With regard to any such sublicenses permitted and made under this Agreement,
(i) such sublicensees, except Affiliates (so long as they remain Affiliates of a
Party), shall be subject to written agreements that bind such sublicensees to
obligations that are consistent with a Party’s obligations under this Agreement
including confidentiality and non-use provisions no less restrictive than those
set forth in Sections 8.2 and 8.3 and Article 9, and provisions regarding
intellectual property that ensure that the Parties will have the rights, title,
and interest provided under this Agreement to any intellectual property created
by such sublicensee, (ii) each Party shall provide written notice to the other
of any such sublicense (and obtain approval for sublicenses to Third Parties);
and (iii) the licensing Party shall remain liable for all actions or inactions
of its sublicensees.

3.4No Implied Licenses.  Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any intellectual property of the other Party,
including Confidential Information disclosed to it under this Agreement or under
any Patent Rights Controlled by the other Party or its Affiliates.

3.5Exclusivity.  To maximize focus, value and efficiencies in the collaboration
contemplated by this Agreement and avoid intellectual property conflicts and
other issues from related transactions with Third Parties, Nektar and BMS hereby
agree to the exclusivity provisions set forth on Exhibit C hereto.

3.6Access to Information.  During the period from the Effective Date until the
expiration of the Exclusive Collaboration Period, BMS shall have the right to
conduct due diligence on the Nektar Compound, in order to determine whether BMS
is interested in exclusively licensing the right to develop and commercialize
the Nektar Compound.  In furtherance of the foregoing, if requested by BMS,
Nektar will disclose to BMS all material information and results reasonably
relating to the Nektar Compound as promptly as practicable after such
information and results become available.  Any such information and results
shall be treated as Confidential Information of Nektar hereunder.  

3.7Right of First Refusal.  If at any time during the Term and prior to the
expiration of the Exclusive Collaboration Period (such period, the “ROFR Offer
Period”) Nektar determines that it wishes to out-license the right to
commercialize the Nektar Compound in any Major Market territory, Nektar will
promptly notify BMS in writing of same and the territory as to which the license
will cover, and BMS will have the exclusive right to negotiate for the right to
obtain an exclusive license to develop and commercialize the Nektar Compound in
such

Page 21

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

territory or in any other Major Market (the “Right of First Refusal”), for a
period of three (3) months thereafter (the “ROFR Negotiation Period”); provided
that the ROFR Negotiation Period shall be extended for any period during which
Nektar has not complied with Section 3.6 above; provided further that BMS shall
promptly provide written notice to Nektar regarding such noncompliance and the
Parties shall mutually agree on any extension of the ROFR Negotiation Period,
such extension not to exceed thirty (30) calendar days.  For clarity, if the
original notice is for any territory in a Major Market, then BMS’s Right of
First Refusal applies to all territories in the Major Market.  During the ROFR
Negotiation Period, if requested by BMS, Nektar will disclose to BMS all
material information and results reasonably relating to the Nektar Compound as
promptly as practicable after such information and results become
available.  Any such information and results shall be treated as Confidential
Information of Nektar hereunder.  If BMS and Nektar do not reach an agreement
for such rights within the ROFR Negotiation Period, then Nektar will be free to
out-license any and all rights (subject to the terms of this Agreement) to the
Nektar Compound in any territory worldwide; provided, however, that Nektar shall
not out-license the right to commercialize the Nektar Compound in any Major
Market territory (including any modification to such territory than was
previously considered by BMS) to a Third Party within the ninety (90) calendar
day period after the end of the ROFR Negotiation Period without first offering
to BMS the same terms that such Third Party offered to Nektar (with such terms
being memorialized in a written term sheet or proposed definitive agreement)
(such terms, “Third Party Terms”) and allowing BMS ten (10) Business Days to
accept such Third Party Terms (the end of such ten (10) Business Day period, the
“Final Match Date”). In the event that Nektar does not enter into a transaction
with a Third Party with respect to the rights that are the subject of such Right
of First Refusal within a period of ninety (90) days subsequent to the Final
Match Date, or Nektar does not receive (or make) an offer to any such Third
Party that would give rise to the existence of any Third Party Terms, and in
either instance the ROFR Offer Period has not expired, then BMS’s rights under
this Section 3.7 shall be reinstated for the remainder of the ROFR Offer Period,
such that in the event that Nektar determines that it wishes to out-license the
right to commercialize the Nektar Compound in any Major Market territory prior
to the end of the ROFR Offer Period, Nektar will again promptly notify BMS in
writing of same and the territory as to which the license will cover, and BMS’s
Right of First Refusal will once again apply on the same terms and conditions
described above.  

Article 4

MANUFACTURE AND SUPPLY

4.1Nektar Compound.

(a)Manufacture and Supply.  Nektar shall use Commercially Reasonable Efforts to
Manufacture or have Manufactured the Nektar Compound in drug product and/or drug
substance form (as necessary) in reasonable quantities, within minimum lead
times and at the points in time as agreed by the JDC for each Combined Therapy
Trial.  Nektar or a Third Party conducting activities on behalf of Nektar will
package, label and distribute the Nektar Compound for use in the Combined
Therapy Trials, with associated costs and expenses (and any related taxes) of
such activities to be split between the Parties in accordance with Sections 7.2
and 7.3.  

Page 22

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

The cost of Manufacture and supply (including shipping, taxes and duty, if
applicable) of Nektar Compound for the Combined Therapy Trials shall be borne
solely by Nektar, and Nektar shall bear the risk of loss for the Nektar
Compound.  Nektar shall also be responsible for the payment of any Third Party
License Payments that may be due exclusively on the supply of Nektar Compound
for the Combined Therapy Trials.  The Nektar Compound shall be Manufactured in
accordance with Applicable Law (including GMP) and shall be of similar quality
to the Nektar Compound used by Nektar for its other clinical trials of the
Nektar Compound.  Nektar shall deliver to BMS certificates of analysis, and any
other documents specified in the Quality Agreement, including such documentation
as is necessary to allow BMS to compare the Nektar Compound certificate of
analysis to the Nektar Compound specifications.

4.2BMS Compound.

(a)Manufacture and Supply.  BMS shall use Commercially Reasonable Efforts to
Manufacture or have Manufactured the BMS Compound in drug substance and/or drug
product form (as necessary) in reasonable quantities, within minimum lead times
and at the points in time as agreed by the JDC for each Combined Therapy Trial,
and shall supply such BMS Compound in unmarked vials to Nektar or its designee
for use in the Combined Therapy Trials.  All BMS Compound supplied to Nektar
shall have sufficient expiration dates to complete the Combined Therapy
Trial.  Nektar or a Third Party conducting activities on behalf of Nektar will
package, label and distribute the BMS Compound for use in the Combined Therapy
Trials, with associated costs and expenses (and any related taxes) of such
activities to be split between the Parties in accordance with Sections 7.2 and
7.3.  The cost of Manufacture, supply and distribution (including shipping,
taxes and duty, if applicable) of the BMS Compound to Nektar shall be borne
solely by BMS, and BMS shall bear the risk of loss for the BMS Compound at all
times during the Term; except that Nektar shall bear the risk of loss of the BMS
Compound to the extent that the loss arises or results from the gross negligence
or intentional misconduct of Nektar or of any Third Party conducting packaging,
labeling or distribution activities on behalf of Nektar.  BMS shall also be
responsible for the payment of any Third Party License Payments that may be due
to Ono or to others exclusively on the supply of BMS Compound hereunder for the
Combined Therapy Trials.  The BMS Compound shall be Manufactured in accordance
with Applicable Law (including GMP) and shall be of similar quality to the BMS
Compound used by BMS for its other clinical trials of the BMS Compound.  BMS
shall deliver to Nektar certificates of analysis, and any other documents
specified in the Quality Agreement, including such documentation as is necessary
to allow Nektar to compare the BMS Compound certificate of analysis to the BMS
Compound specifications.  The Parties shall cooperate in accordance with
Applicable Law to minimize indirect taxes (such as value added tax, sales tax,
consumption tax and other similar taxes) relating to the BMS Compound in
connection with this Agreement.  BMS will provide Nektar with country-specific
customs valuations for the BMS Compound, which Nektar must use for deliveries to
each country.  Nektar must request these valuations at least [***] prior to each
shipment through BMS’s clinical supply organization.

(b)Use of BMS Compound Supplied by BMS to Nektar.  Nektar shall use the
quantities of BMS Compound supplied to it under this Agreement solely as
necessary for, and in accordance with, this Agreement and the Protocols, and for
no other purpose, including

Page 23

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

without limitation as a reagent or tool to facilitate its internal research
efforts, for any commercial purpose, or for other research unrelated to the
Combined Therapy Trials.  Except as may be required under this Agreement, a
Bioanalysis Plan, or a Protocol, Nektar shall not perform, and shall not allow
any Third Parties to perform, any analytical testing of the quantities of BMS
Compound supplied to it under this Agreement.

4.3Quality Agreement. Within [***] after the Effective Date, but in no event
later than the date on which the first shipment of bulk BMS Compound is supplied
for use in the Combined Therapy Trials, the Parties shall enter into a quality
agreement (the “Quality Agreement”).  The Quality Agreement shall outline the
additional roles and responsibilities relative to the quality of Nektar Compound
and BMS Compound in support of the Combined Therapy Trials.  The Quality
Agreement shall include the responsibility for quality elements including, by
way of example, audits & inspections, sub-contractors and suppliers, change
control, OOS results, deviations and investigations required to conduct the
Combined Therapy Trials.  In addition, the Quality Agreement shall detail the
documentation required for each shipment of BMS Compound supplied to Nektar or
its designee for use in the Combined Therapy Trials.  The Quality Agreement
shall also indicate whether any required transfer from BMS to Nektar of
analytical methods will be necessary to support identity testing by Nektar of
the BMS Compound supplied to Nektar under this Agreement.

4.4Supply Agreement.  Within [***] after the Effective Date, the Parties shall
enter into a supply agreement (the “Supply Agreement”).  The Supply Agreement
shall govern forecasting, ordering, expiration dates, procedures for acceptance
and rejection and other customary provisions for the supply of the BMS Compound
for the Combined Therapy Trials.

Article 5

RESPONSIBILITIES

5.1Specific Responsibilities of the Parties.  Subject to the terms of this
Agreement, each Party shall use Commercially Reasonable Efforts to (i) supply
the quantities of its Compound as needed to conduct a Combined Therapy Trial on
a timely basis, with Nektar packaging, labeling and delivering same to study
sites, in accordance with the time frame(s) established by the JDC; (ii) to
conduct and complete each Combined Therapy Trial and any Statistical Analysis
Plans and Bioanalysis Plans relating thereto on a timely basis in accordance
with the Protocol, Bioanalysis Plans, Statistical Analysis Plans and Third Party
agreements relating thereto, and (iii) to timely provide Rights of
Cross-Reference where required by this Agreement.

Each Party shall be responsible for activities assigned to it by the Protocol
and/or JDC that such Party is not otherwise obligated to perform by this
Agreement, provided that, except as set forth in this Agreement, in no event
shall either Party be obligated to perform any such assigned activities without
its prior written consent (which may be reflected in the minutes of meetings of
the JDC or in the Protocol).  As of the Effective Date, each Party shall be
responsible for the following activities:

Page 24

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a)Responsibilities of Nektar.  Subject to JDC direction and oversight as
provided in Section 2.4 and Nektar’s Commercially Reasonably Efforts, Nektar
shall be responsible for the following activities, subject in each case (except
as expressly provided in Section 4.1(a) with respect to the Manufacture and
supply of the Nektar Compound) to the Parties sharing the applicable Third Party
Study Costs related to such activities in accordance with Section 7.2:

(i)(A) manufacturing, packaging and labeling the Nektar Compound for use in the
Combined Therapy Trials, (B) packaging and labeling the vials provided by BMS of
the BMS Compound for use in the Combined Therapy Trials, and (C) providing the
JDC (or a working team designated by the JDC) on a monthly basis with a clinical
drug supply forecast for the BMS Compound and the Nektar Compound that includes
strategy for drug supply overages, drug supply quantity and required delivery
dates;

(ii)with the cooperation of BMS, compiling, amending and filing all necessary
Combined Therapy Trial Regulatory Documentation with Regulatory Authority(ies),
maintaining and acting as the sponsor of record as provided in 21 C.F.R. 312.50
(and applicable comparable ex-US laws) with responsibility, unless otherwise
delegated in accordance with 21 CFR 312.52 (and applicable comparable ex-US
laws), for each Combined Therapy Trial and making all required submissions to
Regulatory Authorities related thereto on a timely basis;

(iii)with the cooperation of BMS, and subject to the provisions of Section 9.5,
listing any Combined Therapy Trial required to be listed on a public database
such as www.clinicaltrials.gov or other public registry in any country in which
such Combined Therapy Trial is being conducted in accordance with Applicable Law
and in accordance with Nektar’s internal policies relating to clinical trial
registration; provided that BMS shall provide Nektar with written notice of any
comments to a proposed listing within [***] of the date on which Nektar provides
the applicable information to BMS;

(iv)providing BMS with reasonable advance notice of scheduled meetings or other
material non-written communications with a Regulatory Authority and the
opportunity to participate in each such meeting or other non-written
communication, to the extent that it relates to the Combined Therapy or the BMS
Compound, and providing BMS with the opportunity to review, provide comments to
Nektar within [***] on, and, if inconsistent with the applicable Protocol(s) or
JDC guidance, approve all submissions and written correspondence with a
Regulatory Authority that relates to the Combined Therapy or the BMS Compound;
provided, however, in no event shall Nektar or any Affiliate of Nektar initiate
communications with or respond to any communications initiated by any Regulatory
Authority solely with respect to the BMS Compound without the prior written
consent of BMS and provided further that BMS, if requested, shall step out of
any portions of such meetings or other non-written communications with a
Regulatory Authority that relate solely to the use of the Nektar Compound as a
monotherapy or in combination with other compounds and Nektar, if requested,
shall step out of any portions of such meetings or other non-written
communications with a Regulatory Authority that relate solely to the use of the
BMS Compound as a monotherapy or in combination with other compounds;

Page 25

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(v)providing to BMS a written summary of meetings or a summary of
other  non-written communications with a Regulatory Authority within [***] of
such meeting or communication, and copies of any official correspondence to or
from a Regulatory Authority within [***] of receipt or provision, in each case
to the extent that it relates to the Combined Therapy or the BMS Compound (or,
to the extent the communication would adversely impact the performance of a
Combined Therapy Trial, the Nektar Compound), and copies of all Combined Therapy
Trial Regulatory Documentation that relate to the Combined Therapy or the BMS
Compound within [***] of submission to Regulatory Authorities;

(vi)drafting, and, subject to Sections 2.4 and 2.6(d), providing to BMS (through
the JDC or otherwise) for its review and approval, each Protocol and
investigator’s brochure for a Combined Therapy Trial, and the related template
ICF, template clinical site agreement, Bioanalysis Plan and Statistical Analysis
Plan, and any material amendments to each of the foregoing (provided that BMS
shall provide Nektar such approval or rejection within [***] of the date on
which Nektar provides the applicable document to BMS);

(vii)coordinating with BMS and providing to the JDC (or a subcommittee
designated by the JDC for such purpose) drafts of (1) submissions to the Nektar
IND (if applicable) and/or the Combined Therapy IND (if applicable); and
(2) Combined Therapy Trial Regulatory Documentation, or portions thereof, that
relate to the Combined Therapy or the BMS Compound, for JDC review and approval,
and providing BMS with the opportunity to review, comment on and approve all
other written correspondence with a Regulatory Authority relating to the
Combined Therapy Trials, to the extent such correspondence relates to the
Combined Therapy or the BMS Compound; provided that BMS shall provide Nektar
with written notice of any such comments (and, where applicable, approvals or
rejections) within [***] of the date on which Nektar provides the applicable
document to BMS;

(viii)to the extent necessary for the conduct of any Combined Therapy Trial,
providing BMS a Right of Cross-Reference to the relevant Regulatory
Documentation for the Nektar Compound, provided that, such Right of
Cross-Reference shall terminate upon the expiration or termination of this
Agreement for purposes of conducting any new clinical studies, except that in
the case of termination for a Material Safety Issue pursuant to Section 12.4,
such Right of Cross-Reference shall remain in effect solely (1) to the extent
necessary to permit Nektar to comply with any outstanding obligations required
by a Regulatory Authority and/or Applicable Law or (2) as necessary to permit
Nektar to continue to dose subjects enrolled in each Combined Therapy Trial
through completion of the applicable Protocol if required by the applicable
Regulatory Authority(ies) and/or Applicable Laws;

(ix)managing the operations of the Combined Therapy Trials in accordance with
the applicable Protocol, including overseeing compliance by any CRO with the
terms of its agreement with Nektar relating to the Combined Therapy Trial;

(x)subject to Sections 2.4 and 2.6(d), providing to BMS a list of all proposed
clinical trial sites and principal investigator(s) for each Combined Therapy
Trial;

Page 26

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(xi)subject to Sections 2.4 and 2.6(d), ensuring that all clinical trial service
agreements and clinical trial site agreements (A) contain intellectual property
provisions that retain each of the Parties’ respective intellectual property
rights in the Nektar Compound, BMS Compound and Combined Therapy, and (B) allow
for BMS, as well as Nektar, to the extent permitted by Applicable Law and any
Third Party confidentiality restrictions or obligations, to audit Combined
Therapy Trial study sites for quality assurance and to inspect and copy data,
documentation and work products relating to the activities performed by the
site, including the medical records of any patient participating in any clinical
study; provided that should BMS seek to audit a study site (1) BMS shall solely
bear the cost and expense for such audit, (2) Nektar shall accompany BMS to such
audit, at date and time mutually agreed upon by the Parties and the applicable
study site, and (3) BMS shall provide Nektar with a copy of any reports
resulting from such audit.  This right to inspect and copy data, documentation,
and work products of a study site may be exercised at any time during the Term,
or such longer period as shall be required by Applicable Law;

(xii)providing BMS with copies of each final site template ICF (if requested by
BMS);

(xiii)providing BMS with minutes from any and all external drug safety
monitoring boards for the Combined Therapy Trials, if applicable, within [***]
(or as soon as practicable) after receipt by Nektar;

(xiv)providing BMS with updates on the status of the Combined Therapy Trials at
each teleconference for the clinical execution working group, or upon BMS’s
reasonable request, including information regarding the number and status of
study sites, the number of screened subjects (actual to target), the number of
randomized subjects (actual to target), the number of dosed, ongoing,
discontinued and completed subjects, and any safety updates as contemplated by
the applicable Protocol, Section 2.1(c), and/or routinely performed by a Party
in its normal course of trial management and reporting;

(xv)subject to the provisions of Section 2.2, owning and being responsible for
(or appointing a Third Party reasonably acceptable to BMS to be responsible for)
the maintenance of the Global Safety Database and safety reporting for the
Combined Therapy, collecting, evaluating and reporting serious adverse events,
other safety data and any further pharmacovigilance information from the
Combined Therapy Trials, and providing BMS with the opportunity to participate
in and comment on such pharmacovigilance activities;

(xvi)providing BMS with access to all safety information (including any updates
to the investigator’s brochure for the Nektar Compound) in the Global Safety
Database through the provision of case safety reports (“CSRs”) and listings
related to the Combined Therapy or the BMS Compound during the Combined Therapy
Trials in accordance with Section 2.2;

Page 27

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(xvii)analyzing the Study Data in a timely fashion and providing BMS with access
to the Study Data from the applicable Combined Therapy Trial as follows:

(1)pursuant to an appropriate timetable determined by the JDC:  (A) sharing with
BMS for review and comment drafts of interim, ongoing and/or final clinical
trial reports (and/or statistical analyses in accordance with the Statistical
Analysis Plan) from each Combined Therapy Trial and (B) providing the raw Study
Data in electronic or other mutually agreed format;

(2)within [***] after Database Lock, access to safety databases that will be
used for an interim review by an external consultant (or drug safety monitoring
board, if required) to be agreed upon by the Parties;

(3)within [***] after Database Lock, access to case report forms or patient
profiles for all patients in each Combined Therapy Trial; and

(4)within [***] of the creation of a quality checked and closed database for the
Combined Therapy Trial, copies of the Form 1572s, financial disclosures and
other relevant documents required to meet regulatory requirements related to the
Combined Therapy Trials (including any data or documents that may be required to
provide Aggregate Safety Information to a Regulatory Authority with respect to
the BMS Compound);

(5)within [***] of the creation of an electronic quality checked and closed
database for the Combined Therapy Trial, an electronic copy of the such database
(it being understood that the form and format of such database must be
reasonably acceptable to both Parties and shall be determined by the JDC); and

(6)providing BMS with any programs or SAS codes to be used for the Statistical
Analysis Plan for the Combined Therapy Trial;

(xviii)obtaining supplies of any co-medications, to the extent any such
co-medications are required for use in any Combined Therapy Trial, and providing
to BMS any information related to each Combined Therapy Trial that is provided
to the manufacturer of any co-medication pursuant to Section 9.5 herein within
[***] after the provision of the information to the manufacturer;

(xix)providing BMS with any information regarding the pharmacokinetics, efficacy
and safety of the BMS Compound alone or in combination with the Nektar Compound;

(xx)providing for the release by a Qualified Person (as such term will be
defined in the Quality Agreement), or providing the necessary documentation in
support of such quality release, of the Nektar Compound if such release is
required for any Combined Therapy Trial;

Page 28

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(xxi)performing either directly or through Third Parties collection of Samples;
and

(xxii)such other responsibilities as may be agreed to by the Parties or
determined by the JDC.

(b)Responsibilities of BMS. Subject to JDC direction as provided in Section 2.4
and BMS’s Commercially Reasonably Efforts, BMS shall be responsible for the
following activities, subject in each case (except as expressly provided in
Section 4.2(a) with respect to the Manufacture and supply of the BMS Compound
and any Third Party License Payments due Ono) to the Parties sharing the
applicable Third Party Study Costs related to such activities in accordance with
Section 7.2:

(i)manufacturing and supplying unlabeled vials of the BMS Compound, as further
described in Article 4, and providing for the release by a Qualified Person or
providing the necessary documentation in support of quality release, of the BMS
Compound if such release is required for the Combined Therapy Trial;

(ii)promptly reviewing and providing comments on and communicating its approval
(or rejection) of  each Protocol, the BMS and Nektar investigator’s brochures
for each Combined Therapy Trial (as it relates to the BMS Compound and the
Combined Therapy), any template ICF, Bioanalysis Plan and Statistical Analysis
Plan, and any amendments to each of the foregoing (provided that BMS shall
provide Nektar with written notice of any such comments (and, where applicable,
approvals or rejections) within [***] of the date on which Nektar provides the
applicable document to BMS;

(iii)to the extent necessary for the conduct of any Combined Therapy Trial,
providing Nektar a Right of Cross-Reference to the relevant Regulatory
Documentation for the BMS Compound, provided that, except as provided in
Section 3.2, such Right of Cross-Reference shall terminate upon the expiration
or termination of this Agreement for purposes of conducting any new clinical
studies, except that in the case of termination for a Material Safety Issue
pursuant to Section 12.4, such Right of Cross-Reference shall remain in effect
solely (1) to the extent necessary to permit Nektar to comply with any
outstanding obligations required by a Regulatory Authority and/or Applicable Law
or (2) as necessary to permit Nektar to continue to dose subjects enrolled in
each Combined Therapy Trial through completion of the applicable Protocol if
required by the applicable Regulatory Authority(ies) and/or Applicable Laws;

(iv)jointly reviewing, providing comments to Nektar within [***] on, and (if
inconsistent with the applicable Protocol(s)) approving all Combined Therapy
Trial Regulatory Documentation and providing Nektar with copies of BMS
Regulatory Documentation, as both Parties agree is necessary or reasonably
expected to be necessary, and is requested by Nektar, (1) to obtain and maintain
the IND for the Combined Therapy Trials and prepare and file any Combined
Therapy Trial Regulatory Documentation in accordance with this Agreement, or
(2) to comply with Applicable Law with regard to the Nektar Compound and the
Combined Therapy Trials, which may include information regarding the
pharmacokinetics,

Page 29

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

efficacy and safety of the BMS Compound alone or in combination with the Nektar
Compound (provided that BMS shall provide Nektar with written notice of any such
comments (and, where applicable, approvals or rejections) within [***] of the
date on which Nektar provides the applicable document to BMS;

(v)providing comment and input on the management of each Combined Therapy Trial
pursuant to the applicable Protocol;

(vi)reviewing and, if applicable, suggesting alternatives to Nektar’s proposed
list of clinical trial sites and principal investigator(s) for each Combined
Therapy Trial;

(vii)providing Nektar with access to an investigator’s brochure for the BMS
Compound as determined by BMS (and any updates thereto), as well as all relevant
safety information for the BMS Compound;

(viii)providing and making available as necessary information and/or persons
with knowledge concerning the BMS Compound to support the Combined Therapy
Trials, including any interactions with a Regulatory Authority; and

(ix)such other responsibilities as may be agreed to by the Parties or determined
by the JDC.

5.2Documents and Combined Therapy Trial Contracts.

(a)The Parties agree that Nektar bears primary responsibility for conduct of
each Combined Therapy Trial and the analysis of the Study Data under the
applicable Statistical Analysis Plan.  In consultation with BMS, Nektar shall
draft the Protocols and Statistical Analysis Plans, and any amendments to each
of the foregoing, and shall provide such documents to BMS for review, comment,
and if applicable, approval pursuant to Section 5.1(a)(vi) and Sections 2.4 and
2.6(d).  BMS shall have [***] from the date on which Nektar provides the
applicable document to BMS to provide any comments, and if applicable, approvals
or rejections to Nektar concerning the applicable draft Protocol or Statistical
Analysis Plan, or any amendment to each of the foregoing.

(b)Subject to Sections 2.4 and 2.6(d), Nektar shall be responsible for
negotiating and entering into contracts for services relating to the Combined
Therapy Trials, including selecting vendors, approving contract deliverables and
managing contract performance, including site contracts, obtaining IRB approval
for site informed consent forms, obtaining signed informed consents, monitoring
plans, etc. Nektar will be responsible for ensuring that any such contracts
allow Nektar to provide BMS with access to and use of Study Data, Samples, and
other information and documents as required pursuant to this Agreement (and in
no event not less than the same access or use as is granted to Nektar).

5.3Other Clinical Trials.  Except for the Combined Therapy Trials, each clinical
trial for the BMS Compound and the Nektar Compound, alone or in combination with
other pharmaceutical agents, is independently conducted and shall not be subject
to this Agreement

Page 30

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(but without limiting each Party’s obligation to share relevant safety
information as provided in Section 2.1(c), Section 2.1(d) and Section 2.2).  The
BMS Compound provided to Nektar under this Agreement shall not be used for such
other clinical trials.  The Nektar Compound provided to BMS under this Agreement
shall not be used for such other clinical trials.  Except as provided in
Section 3.5 and Exhibit C, nothing in this Agreement shall preclude either Party
from conducting any such other clinical trials as it may determine in its
discretion, so long as it does not use or rely on the Confidential Information
of the other Party in doing so.

5.4Additional Studies.  After completion of the Combined Therapy Trials, the
Parties agree to discuss in good faith additional clinical trials (other than
clinical trials contemplated by Section 2.1(a)) of the Combined Therapy.  If the
Parties jointly agree to conduct any such further clinical trials, such further
clinical trials will be conducted in accordance with a separate agreement
between the Parties.  For clarity, no Party shall be obligated to collaborate
with the other Party or agree on terms with the other Party with respect to such
additional clinical trials.

Article 6

INTELLECTUAL PROPERTY

6.1Collaboration Inventions.  All rights to Collaboration Inventions shall be
allocated as follows:

(a)Nektar Ownership.  Subject to the terms of this Agreement, all Nektar Study
Inventions shall be owned solely by Nektar, and Nektar will have the full right
to exploit such Nektar Study Inventions without the consent of, or any
obligation to account to, BMS. BMS shall assign and hereby assigns (and shall
cause its Affiliates and contractors to assign) all right, title and interest in
any Nektar Study Inventions to Nektar.  Any assignments necessary to accomplish
the foregoing are hereby made, and BMS shall execute such further documents and
provide other assistance as may be reasonably requested by Nektar to perfect
Nektar’s rights in such Nektar Study Inventions, all at Nektar’s
expense.  Nektar shall have the sole right but not the obligation to prepare,
file, prosecute (including any proceedings relating to reissues, reexaminations,
protests, interferences, oppositions, post-grant reviews or similar proceedings
and requests for patent extensions) and maintain any Nektar Study Patent Rights
at its own expense.

(b)BMS Ownership.  Subject to the terms of this Agreement, all BMS Study
Inventions shall be owned solely by BMS, and BMS will have the full right to
exploit such BMS Study Inventions without the consent of, or any obligation to
account to, Nektar.  Nektar shall assign and hereby assigns (and shall cause its
Affiliates and contractors to assign) all right, title and interest in any BMS
Study Inventions to BMS. Any assignments necessary to accomplish the foregoing
are hereby made, and Nektar shall execute such further documents and provide
other assistance as may be reasonably requested by BMS to perfect BMS’s rights
in such BMS Study Inventions, all at BMS’s expense.  BMS shall have the sole
right but not the obligation to prepare, file, prosecute (including any
proceedings relating to reissues, reexaminations, protests,

Page 31

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

interferences, oppositions, post-grant reviews or similar proceedings and
requests for patent extensions) and maintain any BMS Study Patent Rights at its
own expense.

(c)Combined Therapy Trial Inventions.  All Combined Therapy Trial Inventions
shall be jointly owned by the Parties, and either Party shall have the right to
freely exploit the Combined Therapy Trial Inventions and Combined Therapy Patent
Rights, both within and outside the scope of this Agreement, without accounting
or any other obligation to the other Party (except as expressly set forth in
this Section 6.1(c) and Section 6.3(d) with regard to the filing, prosecution,
maintenance and enforcement of Combined Therapy Patent Rights) and each Party
may use, exploit and grant licenses (with right to sublicense) to Third Parties
under its interest in such Combined Therapy Trial Inventions and Combined
Therapy Patent Rights.  Nektar, using outside counsel acceptable to both
Parties, shall be responsible for preparing and prosecuting Patent applications
and maintaining Patents within the Combined Therapy Patent Rights.  Nektar shall
keep BMS advised as to material developments and all steps to be taken with
respect to any such Patents and shall furnish the BMS with copies of
applications for such Patents, amendments thereto and other related
correspondence to and from Patent offices, and permit the BMS a reasonable
opportunity to review and offer comments.  Nektar shall take any comments of BMS
into good faith consideration. BMS shall reasonably assist and cooperate in
obtaining, prosecuting and maintaining the Combined Therapy Patent
Rights.  Notwithstanding the foregoing, Nektar shall not take any position in a
submission to a Patent office that interprets the scope of a Patent or Patent
application of BMS without the prior written consent of BMS. Nektar shall be
reimbursed for any Third Party costs and expenses incurred in prosecuting
Combined Therapy Patent Rights and the subsequent maintenance of Combined
Therapy Patent Rights by BMS such that BMS shall be responsible for fifty
percent (50%) of such costs and expenses and Nektar shall be responsible for
fifty percent (50%) of such costs and expenses.  Nektar will report all such
costs and expenses to BMS in accordance with Sections 7.2 and 7.3.

(i)Abandonment of Patent or Patent application.  In the event that Nektar
determines either (a) not to continue the prosecution or maintenance of a Patent
application or Patent within the Combined Therapy Patent Rights or (b) not to
file any new Patent application requested to be filed by BMS, in each case other
than to optimize overall Patent protection of claimed inventions, Nektar shall
provide BMS with notice of this decision at least [***] prior to any pending
lapse or abandonment thereof. In such event, Nektar shall provide BMS with an
opportunity to assume responsibility for all costs associated with the filing or
further prosecution and maintenance of such Patent application and any Patent
issuing thereon (such filing to occur prior to the issuance of the Patent to
which the application claims priority or expiration of the applicable filing
deadline, as set forth above). In the event that BMS assumes such responsibility
for such filing, prosecution and maintenance costs, BMS shall have the right to
transfer the responsibility for such filing, prosecution and maintenance of such
Patent applications and Patents to patent counsel selected by it and reasonably
acceptable Nektar.  In such case, Section 6.1(c) shall apply to such Patent
applications and Patents mutatis mutandis. Such Patent applications and Patents
shall otherwise continue to be subject to all of the terms and conditions of
this Agreement in the same manner and to the same extent as the other Patent
applications or Patents within the Combined Therapy Patent Rights.

Page 32

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(ii)Failure to Reimburse.  If a Party elects not to reimburse the other Party
for fifty percent (50%) of the costs of prosecution and maintenance of a Patent
application or Patent within the Combined Therapy Patent Rights in a given
country, the non-reimbursed Party shall have the right to file or maintain such
Patent or Patent application in such country in its own name and at its own
expense, with the prior written consent of the other Party (which shall not be
unreasonably withheld) and the other Party shall promptly assign its rights to
the joint invention in said country to the non-reimbursed Party if the
non-reimbursed Party wishes to file or maintain said Patent application or
Patent.  After giving effect to such assignment, such assigned invention and any
corresponding Combined Therapy Patent Rights thereto shall be the treated as a
Nektar Independent Patent Rights or BMS Independent Patent Rights, as
applicable.   The Party who does not wish to file or maintain a Patent
application or Patent within the Combined Therapy Patent in any country shall
assist in the timely provision of all documents required under national
provisions to register said assignment of rights with the corresponding national
authorities at the sole expense of the Party who wished to file or maintain such
Patent application or Patent in that given country.  

(d)Separation of Patent Rights.  In order to more efficiently enable the
prosecution and maintenance of the BMS Study Patent Rights, Nektar Study Patent
Rights and Combined Therapy Patent Rights relating to Collaboration Inventions
as described above, the Parties will use good faith efforts to separate BMS
Study Patent Rights, Nektar Study Patent Rights, Combined Therapy Patent Rights,
BMS Independent Patent Rights and Nektar Independent Patent Rights into separate
patent filings to the extent possible and without adversely impacting such
prosecution and maintenance.

6.2Disclosure and Assignment of Collaboration Inventions.  Each Party shall
disclose [***] to the other Party in writing and on a confidential basis all
Collaboration Inventions, prior to any public disclosure or filing of Patent
applications and allowing sufficient time for comment by the other Party.  In
addition, each Party shall, and does hereby, assign, and shall cause its
Affiliates and contractors to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Collaboration
Inventions as well as any intellectual property rights with respect thereto, as
is necessary to fully effect, as applicable, the sole ownership provided for in
Sections 6.1(a) and 6.1(b) and the joint ownership provided for in
Section 6.1(c).

6.3Infringement of Patent Rights by Third Parties.

(a)Notice.  Each Party shall [***] notify the other Party in writing of any
alleged or threatened (in writing) infringement, or misappropriation by a Third
Party, of Combined Therapy Patent Rights, of which its in-house patent counsel
becomes aware (such infringement, “Infringement,” and “Infringe” shall be
interpreted accordingly).

(b)Infringement of Nektar Study Patent Rights.  For all Infringement of Nektar
Study Patent Rights or Nektar Independent Patent Rights anywhere in the world,
Nektar shall have the exclusive right to prosecute such Infringement as it may
determine in its sole and absolute discretion, and Nektar shall bear all related
expenses and retain all related recoveries.  

Page 33

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

BMS shall reasonably cooperate with Nektar or its designee (to the extent BMS
has relevant information arising out of this Agreement), at Nektar’s request and
expense, in any such action.

(c)Infringement of BMS Study Patent Rights.  For all Infringement of BMS Study
Patent Rights or BMS Independent Patent Rights anywhere in the world, BMS shall
have the exclusive right to prosecute such Infringement as it may determine in
its sole and absolute discretion, and BMS shall bear all related expenses and
retain all related recoveries.  Nektar shall reasonably cooperate with BMS or
its designee (to the extent Nektar has relevant information arising out of this
Agreement), at BMS’s request and expense, in any such action.

(d)Infringement of Combined Therapy Patent Rights.

(i)With respect to Infringement of Combined Therapy Patent Rights, the Parties
shall mutually agree as to whether to bring an enforcement action to seek the
removal or prevention of such Infringement and damages therefor and, if so,
which Party shall bring such action, with any costs and expenses relating
thereto to be allocated in accordance with Section 6.3(d)(ii).

(ii)Regardless of which Party brings an enforcement action pursuant to
Section 6.3(d)(i), the other Party hereby agrees to cooperate reasonably in any
such action, including, if required, by bringing a legal action or furnishing a
power of attorney.  If the Parties mutually agree to bring an enforcement
action, BMS shall be responsible for fifty percent (50%), and Nektar shall be
responsible for fifty percent (50%), of the reasonable and verifiable costs and
expenses incurred in connection with any such action.  If either Party recovers
monetary damages from any Third Party in an action approved by the Parties and
brought under this Section 6.3(d)(ii), such recovery shall be allocated first to
the reimbursement of any actual, unreimbursed costs and expenses incurred by the
Parties in such litigation (including, for this purpose, a reasonable allocation
of expenses of internal counsel), then pro rata in accordance with the aggregate
amounts spent by both Parties, and any remaining amounts shall be split fifty
percent (50%) to Nektar and fifty percent (50%) to BMS, unless the Parties agree
in writing to a different allocation.  In connection with any proceeding under
this Section 6.3(d), neither Party shall enter into any settlement without the
prior written consent of the other Party.

6.4Infringement of Third Party Rights.

(a)Notice.  If the activities relating to the Combined Therapy Trials become the
subject of a claim of infringement of a patent, copyright or other proprietary
right by a Third Party anywhere in the world, the Party first having notice of
the claim shall promptly notify the other Party and, without regard to which
Party is charged with said infringement and the venue of such claim, the Parties
shall [***] confer to discuss the claim.

(b)Defense.  If both Parties are charged with infringement pursuant to a claim
described in Section 6.4(a), the Parties shall defend such claim jointly, unless
they agree otherwise.  If only one Party is charged with infringement, such
Party will have the first right but not the obligation to defend such claim.  If
the charged Party does not commence actions to

Page 34

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

defend such claim within [***] after being so charged, then the other Party
shall have the right, but not the obligation, to defend any such claim.  In any
event, the non-defending Party shall reasonably cooperate with the Party
conducting the defense of the claim and shall have the right to participate with
separate counsel at its own expense, and the defending Party shall consider
comments by the non-defending Party in good faith.  The Party defending the
claim shall bear the cost and expenses of the defense of any such Third Party
infringement claim and shall have sole rights to any recovery.  If the Parties
jointly defend the claim, Nektar shall bear fifty percent (50%), and BMS shall
bear fifty percent (50%) of any costs and expenses of the defense of any such
Third Party infringement claim; provided, however, that, notwithstanding the
foregoing, if the claim relates solely to one Party’s Compound, such Party will
bear one hundred percent (100%) of the costs and expenses of the defense of such
claim, shall have sole rights to any recovery and shall have the sole right, but
not the obligation, to defend, settle and otherwise handle the disposition of
such claim.  If either Party recovers monetary damages from any Third Party
while jointly defending the claim, such recovery shall be allocated first to the
reimbursement of any actual, unreimbursed costs and expenses incurred by the
Parties in such litigation (including, for this purpose, a reasonable allocation
of expenses of internal counsel) pro rata in accordance with the aggregate
amounts spent by both Parties, and any remaining amounts shall be split fifty
percent (50%) to Nektar and fifty percent (50%) to BMS, unless the Parties agree
in writing to a different allocation.  Neither Party shall enter into any
settlement concerning activities under this Agreement or the Combined Therapy
that affects the other Party’s rights under this Agreement or imposes any
obligations on the other Party, including any admissions of wrongdoing on behalf
of the other Party, without such other Party’s prior written consent, not to be
unreasonably withheld or delayed, except that a Party may settle any claim that
solely relates to its Compound without the consent of the other Party as long as
such other Party’s rights under this Agreement are not adversely impacted (in
which case, it will obtain such other Party’s prior written consent, not to be
unreasonably withheld or delayed).

6.5Combined Therapy Trial Regulatory Documentation.  Subject to the license and
other rights granted by each Party to the other Party pursuant to this
Agreement, Nektar and BMS shall jointly own all right, title and interest in and
to the Combined Therapy Trial Regulatory Documentation; provided, however, that
BMS shall retain sole and exclusive ownership of any BMS Regulatory
Documentation provided to Nektar under this Agreement that is submitted with or
referenced in the Combined Therapy Trial Regulatory Documentation and that
Nektar shall retain sole and exclusive ownership of any Nektar Regulatory
Documentation that is submitted with or referenced in the Combined Therapy Trial
Regulatory Documentation.  This Section 6.5 is without limitation of any other
disclosure obligations under this Agreement.

Article 7

COLLABORATION COSTS AND EXPENSES

7.1Intentionally omitted.

7.2Combined Therapy Trial Expenses.  Expenses incurred as described in Article 4
(regarding manufacturing and supply), and Article 6 (regarding intellectual
property)

Page 35

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

shall be borne or shared by the Parties as provided in such Articles.  In
addition, each Party shall bear its own Third Party License Payments as set
forth in Section 2.6(b).  For all other expenses that are directly attributable
or reasonably allocable to the conduct of the Combined Therapy Trials, (a) BMS
will be responsible for fifty percent (50%) of all out-of-pocket costs
(including taxes) reasonably incurred in connection with Third Party CROs and
laboratories and clinical sites/IRBs or otherwise by either Party in connection
with the performance of each Combined Therapy Trial and that are incurred
consistent with the JDC-approved budget for the Combined Therapy Trial (“Third
Party Study Costs”), and (b) each Party shall be solely responsible for all of
its own internal costs (including all internal full-time equivalents and all
costs of individuals engaged as independent contractors) incurred by such Party
or any of its Affiliates, to the extent not included in the definition of Third
Party Study Costs.  For avoidance of doubt, Third Party Study Costs do not
include Third Party License Payments by BMS, Nektar or any Third Party Claims.

7.3Invoicing; Payment.

(a)Reconciliation.  BMS shall reimburse Nektar, on a [***] basis in arrears, for
all Third Party Study Costs and all Section 2.2, Section 4.2(a), Section 5.1(a),
Section 8.5 and Article 6 costs and expenses actually invoiced to Nektar during
the prior [***].  At the end of each [***], Nektar shall (1) submit to BMS an
invoice for BMS’s fifty percent (50%) share of all such costs and expenses and
(2) an electronic report that specifies in reasonable detail all such expenses
included in such Third Party Study Costs and all Section 2.2, Section 4.2(a),
Section 5.1(a), Section 8.5 and Article 6 costs during such [***] (a “[***]
Report”).  BMS agrees to accept electronic copies of invoices and reports, in
.pdf format, emailed to BMS at an address provided by the BMS Alliance Manager
as sufficient delivery thereof to process payments to Nektar.  Nektar shall
provide invoices or other appropriate supporting documentation for any payments
to a Third Party exceeding [***].  The Parties shall seek to resolve any
questions related to such invoices and/or reports within [***] following receipt
by BMS of Nektar’s invoice and report hereunder.  Based on the invoices and
reports, payment will be made by BMS within [***] after the delivery of such
invoice and report.  If BMS disputes an amount due on an invoice, BMS will
notify Nektar of such dispute within [***] of receipt of such invoice and shall
pay the amount not in dispute after Nektar submits a new invoice for the
undisputed amount.  The Parties shall use good faith efforts to discuss and
resolve any disputed amounts.  Any undisputed invoiced amount which is not paid
by its due date shall be assessed a late payment fee at the rate of [***],
compounded [***], or at the highest rate permitted under Applicable Law, if
less.  

(b)Payment Method.  BMS shall pay all amounts due hereunder in United States
dollars by electronic funds transmission to the Nektar account below or such
bank account Nektar designates in writing from time to time.

[***]

7.4Audit.  At the request (and expense) of BMS, Nektar shall permit an
independent certified public accountant appointed by BMS and reasonably
acceptable to Nektar (provided that such accountant shall not be retained or
compensated on a contingency basis and shall have

Page 36

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

entered into a confidentiality agreement with Nektar), at reasonable times and
upon reasonable notice, to examine only those records as may be reasonably
necessary to determine, with respect to any calendar year ending not more than
[***] prior to BMS’s request, the correctness or completeness of any invoice
submitted to BMS or other payment made to Nektar pursuant to this
Agreement.  The foregoing right of review may be exercised only [***] and only
[***] with respect to each such periodic report and payment.  Results of any
such examination shall be (a) made available to both Parties and (b) subject to
Article 9.  BMS shall bear the full cost of the performance of any such audit,
unless such audit discloses a variance to the detriment of BMS of more than
[***] from the amount of the original report, royalty or payment calculation, in
which case, Nektar shall bear the full cost of the performance of such
audit.  Nektar shall have reciprocal audit rights for any Third Party Study
Costs incurred by BMS in connection with the performance of each Combined
Therapy Trial.  If, as a result of any audit, it is shown that payments received
by the Parties under this Agreement were less or more than the amount which
should have been received, then the appropriate Party shall make or refund all
payments required to be made to eliminate any discrepancy revealed by said audit
within [***].

Article 8

RECORDS AND STUDY DATA

8.1Records.  Each Party shall maintain complete and accurate records of all work
conducted with respect to the Combined Therapy Trials and of all results,
information, data, data analyses, reports, records, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences
and developments made by or provided to either Party, or by the Parties
together, in the course of such Party(ies)’ efforts with respect to the Combined
Therapy Trials (including the Statistical Analysis Plan and any Bioanalysis Plan
to be conducted pursuant to this Agreement) (such results, information, data,
data analyses, reports, case report forms, adverse event reports, trial records,
methods, processes, practices, formulae, instructions, skills, techniques,
procedures, experiences, developments, and each Protocol referred to as the
“Study Data”).  Such records shall fully and properly reflect all work done and
results achieved in the performance of the Combined Therapy Trials in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.

8.2Ownership of Study Data.  BMS shall own the Study Data to the extent that it
relates exclusively to the BMS Compound (“BMS Study Data”), and Nektar shall own
the Study Data to the extent that it relates exclusively to the Nektar Compound
(“Nektar Study Data”).  Both Parties shall jointly own any Study Data that does
not relate exclusively to the Nektar Compound or the BMS Compound (“Combined
Therapy Study Data”).  Each Party shall, and does hereby, assign, and shall
cause its Affiliates to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Study Data as is
necessary to fully effect the foregoing, and agrees to execute all instruments
as may be reasonably necessary to effect same.

Page 37

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

8.3Use of Study Data.

(a)Use of a Party’s Own Study Data.  Each Party may use and analyze its own
Study Data for any purpose without obligation or accounting to the other.

(b)Use of Combined Therapy Study Data by BMS.  BMS (and its respective
Affiliates), Ono, and each of their respective (sub)licensees shall have the
right to use and analyze the Combined Therapy Study Data (x) in connection with
its independent development, commercialization or other exploitation of the BMS
Compound (alone or in combination with other compounds) and/or for inclusion in
the safety database for the BMS Compound, in each case without the consent of,
or any obligation to account to, Nektar, and (y) to conduct studies with Samples
pursuant to Section 8.5.  Subject to Section 8.5, the results of all such
analyses or uses shall be owned by BMS, including any intellectual property
arising out of same, unless the Parties shall have agreed otherwise in
writing.  BMS, its Affiliates and licensees shall also be entitled to use the
Combined Therapy Study Data during and following the Term to (1) make regulatory
filings and seek approvals for the BMS Compound, either alone or in combination
with other compounds and (2) to promote indications based on, and to
disseminate, the Combined Therapy Study Data for the benefit of the BMS
Compound, either alone or as part of the Combined Therapy, where permitted by
and in accordance with Applicable Law; provided, that nothing in the foregoing
is intended or shall be construed as granting BMS any right or license,
expressly or impliedly, to make, have made, use, sell, offer for sale, or import
the Nektar Compound.  Nektar grants BMS, its Affiliates and licensees of the BMS
Compound a Right of Cross-Reference to the relevant Regulatory Documentation
Controlled by Nektar for the Nektar Compound or the Combined Therapy for the
sole purpose of enabling each of them to exercise its rights under clause (1) of
this Section 8.3(b) (other than for use in the Ono Territory), which right shall
survive any expiration or termination of this Agreement.

(c)Use of Combined Therapy Study Data by Nektar.  Nektar its Affiliates and each
of its and their respective (sub)licensees shall have the right to use and
analyze the Combined Therapy Study Data (x) in connection with its independent
development, commercialization or other exploitation of the Nektar Compound
(alone or in combination with other compounds) and/or for inclusion in the
safety database for the Nektar Compound, in each case without the consent of, or
any obligation to account to, BMS and (y) to conduct studies with Samples
pursuant to Section 8.5.  Subject to Section 8.5, the results of all such
analyses or uses shall be owned by Nektar, including any intellectual property
arising out of same, unless the Parties shall have agreed otherwise in
writing.  Nektar, its Affiliates and licensees shall be entitled to use the
Combined Therapy Study Data during and following the Term to (1) make regulatory
filings and seek approvals for the Nektar Compound, either alone or in
combination with other compounds and (2) to promote indications based on, and to
disseminate, the Combined Therapy Study Data for the benefit of the Nektar
Compound, either alone or as part of the Combined Therapy, where permitted by
and in accordance with Applicable Law; provided that nothing in the foregoing is
intended or shall be construed as granting Nektar any right or license,
expressly or impliedly, to make, have made, use, sell, offer for sale, or import
the BMS Compound.  BMS grants Nektar, its Affiliates and licensees of the Nektar
Compound a Right of

Page 38

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Cross-Reference to the relevant Regulatory Documentation Controlled by BMS for
the BMS Compound for the sole purpose of enabling each of them to exercise its
rights under clause (1) of this Section 8.3(c) (for clarity, such Right of
Cross-Reference shall not extend to the Ono Territory or use of any
Ono-controlled Regulatory Documentation), which right shall survive any
expiration or termination of this Agreement.

(d)Biomarker/Diagnostic Agent Development.  Each Party may use and disclose to a
Third Party the Combined Therapy Study Data and its Compound’s Study Data, under
obligations of confidentiality consistent with this Agreement, to develop and
commercialize a biomarker or diagnostic test for use with its Compound and/or
the Combined Therapy, and, unless otherwise mutually agreed by the Parties in
writing, will own any intellectual property arising out of the work funded or
conducted by it with or through such Third Party.  The Parties will discuss in
good faith any opportunities to jointly participate in the development of any
such biomarker or diagnostic test for use with the Combined Therapy.

(e)No Other Uses.  All other uses of Study Data are limited solely to those
permitted by this Agreement, and neither Party may use Study Data for any other
purpose without the written consent of the other Party during and after the Term
of this Agreement.

8.4Access to Study Data.  Subject to the provisions of Sections 2.2, 5.1(a)(xvi)
and 5.1(a)(xvii), each Party shall have access to all Combined Therapy Study
Data (including de-identified patient records) as soon as reasonably practicable
after such Study Data is reasonably available to or generated by the Party
responsible for generating or collecting such Study Data.

8.5Samples. Samples collected in the course of activities conducted under this
Agreement shall be jointly owned by the Parties (to the extent not owned by the
patient and/or the clinical trial site).  Any such Samples shall be collected in
accordance with the applicable Protocol and ICFs.  Neither Party shall be
permitted to use such Samples for any purpose without the prior written consent
of the other Party, which consent shall not be unreasonably withheld if such use
is directed to the Combined Therapy and with the terms of such use to be set
forth in a written agreement between the Parties setting forth the Samples to be
used, and any appropriate terms/restrictions on such use.  Any data and
intellectual property arising out of such Sample use shall be owned by the Party
conducting such study using same; provided that to the extent that any such data
or intellectual property relates solely to the Combined Therapy (or biomarkers
solely for use with the Combined Therapy), such data or intellectual property
shall be considered Combined Therapy Study Data or Combined Therapy Trial
Inventions/Combined Therapy Patent Rights, as the case may be.  Samples for PK
and ADA serum analysis will be stored for future use in Nektar’s sample
repository (with the expectation that BMS will store, at its own expense, those
samples that it expects to use in studies), provided, that if the Party holding
the Samples determines that it no longer has a use for the Samples and the other
Party determines that it does, then the Samples shall, subject to Applicable Law
and the terms of the signed ICFs, be transferred to the other Party and may be
used solely thereafter by the other Party.  If neither Party has any further use
for the Samples, then the remaining Samples will be destroyed pursuant to the
respective Party’s standard operating procedures for sample retention and
destruction, subject to the terms of and permission(s) granted in the ICFs by
the subjects contributing the

Page 39

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Samples in the Combined Therapy Trials.  All Third Party Costs for collecting,
testing and storing the Samples will be split between the Parties in accordance
with Sections 7.2 and 7.3, except as otherwise noted in this Section 8.5.

Article 9

CONFIDENTIALITY

9.1Nondisclosure of Confidential Information.

(a)Prior to the Effective Date of this Agreement, Nektar and BMS entered into a
certain Mutual Confidentiality Agreement dated December 13, 2012 (“CDA”).  As it
relates to disclosures involving nivolumab and NKTR-214 only, the CDA is hereby
terminated and replaced by the terms of this Agreement.  Any Confidential
Information relating thereto previously disclosed by the Parties pursuant to the
CDA shall now be Confidential Information for purposes of this Agreement and the
Parties shall treat it as such in accordance with the terms hereof.  All
written, visual, oral and electronic data, information, know-how or other
proprietary information or materials, both technical and non-technical,
disclosed by one Party to any other Party pursuant to this Agreement that (a) if
in tangible form, is labeled in writing as “proprietary” or “confidential” (or
similar reference); or (b) if in oral or visual form, is identified as
proprietary or confidential or for internal use only at the time of disclosure
or within [***] thereafter shall be “Confidential Information” of the disclosing
Party, and all Study Data and Collaboration Inventions shall be the Confidential
Information of the Party owning such Study Data or Collaboration Invention (as
provided in Section 8.2 with regard to Study Data and Section 6.1 with regard to
Collaboration Inventions).  For purposes of this Agreement, regardless of which
Party discloses such Confidential Information to the other, (i) all Nektar Study
Inventions, Nektar Technology and Nektar Regulatory Documentation shall be
Confidential Information of Nektar and BMS shall be deemed the receiving Party,
(ii) all BMS Study Inventions, BMS Technology, and BMS Regulatory Documentation
shall be Confidential Information of BMS and Nektar shall be deemed the
receiving Party and (iii) all Combined Therapy Inventions, Combined Therapy
Study Data and Combined Therapy Trial Regulatory Documentation shall be
Confidential Information of each Party.

(b)Except to the extent expressly authorized in this Section 9.1 and
Sections 9.2, 9.3 and 9.5 below, or as otherwise agreed in writing by the
Parties, each Party agrees that, for the Term and for a period of [***]
thereafter (or for any Confidential Information that is identified in writing at
the time of disclosure as a trade secret related to each Party’s Compound, for
as long as it is not part of the public domain), it shall (x) keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as expressly provided for in this Agreement any Confidential
Information owned by the other Party, (y) treat the other Party’s Confidential
Information with the same degree of care the receiving Party uses for its own
confidential information but in no event with less than a reasonable degree of
care; and (z) reproduce the disclosing Party’s Confidential Information solely
to the extent necessary to accomplish the receiving Party’s obligations under
this Agreement, with all such reproductions being considered the disclosing
Party’s Confidential Information; provided, that

Page 40

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

with respect to BMS Confidential Information that BMS received as confidential
information from Ono, the obligations of confidentiality and non-use shall
continue for the longer of the period set forth above or [***] after the
termination of the Ono-BMS Agreements.

(c)Notwithstanding anything to the contrary in this Section 9.1, and subject to
Section 8.3, the receiving Party may disclose the disclosing Party’s
Confidential Information to its employees, consultants, agents or permitted
sublicensees solely on a need-to-know basis for the purpose of fulfilling the
receiving Party’s obligations under this Agreement; provided, however, that
(1) any such employees, consultants, agents or permitted sublicensees are bound
by obligations of confidentiality at least as restrictive as those set forth in
this Agreement, and (2) the receiving Party remains liable for the compliance of
such employees, consultants, agents or permitted sublicensees with such
obligations.  Each receiving Party acknowledges that in connection with its and
its representatives examination of the Confidential Information of the
disclosing Party, the receiving Party and its representatives may have access to
material, non-public information, and that the receiving Party is aware, and
will advise its representatives who are informed as to the matters that are the
subject of this Agreement, that State and Federal laws, including United States
securities laws, impose restrictions on the dissemination of such information
and trading in securities when in possession of such information.  Each
receiving Party agrees that it will not, and will advise its representatives who
are informed as to the matters that are the subject of this Agreement to not,
purchase or sell any security of the disclosing Party on the basis of the
Confidential Information to the extent such Confidential Information constitutes
material non-public information about the disclosing Party or such security.

9.2Exceptions.  The obligations in Section 9.1 shall not apply with respect to
any portion of Confidential Information that the receiving Party can demonstrate
by contemporaneous tangible records or other competent proof:

(a)was already known to the receiving Party (or its Affiliates), other than
under an obligation of confidentiality, either (i) at the time of disclosure by
the disclosing Party, or (ii) if applicable, at the time that it was generated
hereunder, whichever ((i) or (ii)) is earlier;

(b)was generally available to the public or otherwise part of the public domain
either (i) at the time of its disclosure to the receiving Party, or (ii) if
applicable, at the time that it was generated hereunder, whichever ((i) or (ii))
is earlier;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)was disclosed to the receiving Party (or its Affiliates), other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Party owning or Controlling the information not to disclose such information to
others; or

Page 41

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(e)was independently discovered or developed by the receiving Party (or its
Affiliates) without the use of or reference to the Confidential Information
belonging to the disclosing Party.

9.3Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information solely owned by the
other Party to the extent such disclosure is reasonably necessary in the
following instances:

(a)filing or prosecuting Patent Rights;

(b)prosecuting or defending litigation;

(c)complying with Applicable Law or the rules or regulations of any securities
exchange on which such Party’s stock is listed;

(d)disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted sublicensees, contractors, ethics committees and
institutional review boards (collectively, “IRBs”), CROs, academic institutions,
consultants, agents, investigators, and employees and contractors engaged by
study sites and investigators involved with the Combined Therapy Trials, each of
whom, subject to Section 2.6(d), prior to disclosure must be bound by similar
terms of confidentiality and non-use at least equivalent in scope to those set
forth in this Article 9;

(e)disclosure that is deemed necessary by either Party to be disclosed to its
respective Affiliates, agents, consultants or actual or prospective licensees
(or other bona fide collaborators) in furtherance of the development,
manufacture and/or commercialization of such Party’s Compound, on the condition
that such Third Parties agree to be bound by confidentiality and non-use
obligations that are substantially consistent with the confidentiality and
non-use provisions contained in this Agreement;

(f)disclosure to its attorneys, accountants, auditors and other advisors on a
need to know basis provided such individuals or Entities are bound to
confidentiality and nondisclosure requirements by professional rules of conduct
or nondisclosure agreements, and to actual or prospective acquirers, lenders,
financers, or investors as may be necessary to comply with the terms, or in
connection with their evaluation, of such potential or actual acquisition, loan,
financing, or investment; on the condition that such acquires, lenders,
financers, or investors agree to be bound by confidentiality and non-use
obligations that are substantially consistent with the confidentiality and
non-use provisions contained in this Agreement;

(g)disclosure of the Combined Therapy Study Data, Combined Therapy Trial
Inventions and Combined Therapy Patent Rights to Regulatory Authorities in
connection with the development of the Combined Therapy, the Nektar Compound or
the BMS Compound; and

(h)disclosure of relevant safety information contained within the Combined
Therapy Study Data to investigators, IRBs/or ethics committees and Regulatory
Authorities that are involved in other clinical trials of the Nektar Compound
with respect to Nektar, and the BMS

Page 42

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Compound with respect to BMS, and (in the event of a Material Safety Issue) to
Third Parties that are collaborating with Nektar or BMS, respectively in the
conduct of such other clinical trials of the Nektar Compound or the BMS
Compound, in each case solely to the extent necessary for the conduct of such
clinical trials and/or to comply with Applicable Law and regulatory
requirements.

Notwithstanding the foregoing, if a Party is required or otherwise intends to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 9.3(b) and/or Section 9.3(c), it shall give advance notice to such other
Party of such impending disclosure and endeavor in good faith to secure
confidential treatment of such Confidential Information and/or reasonably assist
the Party that owns such Confidential Information in seeking a protective order
or other confidential treatment.  

9.4Disclosure to Ono.  Notwithstanding any other provision of this Agreement,
Nektar hereby expressly authorizes BMS to disclose to Ono (i) the existence (but
not the terms) of this Agreement, the Combined Therapy Trials and the Protocols,
and (ii) any other Nektar Confidential Information, BMS Study Data and the
Combined Therapy Study Data solely to the extent necessary for BMS to fulfill
its obligations to Ono under the Ono-BMS Agreements; provided that Ono is under
confidentiality obligations at least as restrictive as set forth herein.

9.5Press Releases and Publications.

(a)Subject to this Section 9.5, the Parties shall jointly agree to the content
and timing of all external communications with respect to this Agreement
(including an initial press release, the content of which shall be as attached
hereto as Exhibit B, subsequent press releases, Q&As, and the content and
wording of any listing any Combined Therapy Trial required to be listed on a
public database or other public registry such as www.clinicaltrials.gov).  For
clarity, if either Party terminates this Agreement pursuant to Section 12.4, the
Parties shall mutually agree upon any external communication related to such
termination, which shall not include the rationale for such termination unless
(and to the extent) mutually agreed by the Parties.  Notwithstanding any
provision of this Agreement to the contrary, each Party shall be permitted to
publicly disclose information that such Party determines in good faith is
necessary to be disclosed to comply with Applicable Law or the rules or
regulations of any securities exchange on which such Party’s stock may be
listed, or pursuant to an order of a court or governmental entity.

(b)Nektar and BMS agree to collaborate to publicly disclose, publish or present
(1) top-line results from each Combined Therapy Trial, limited if possible to
avoid jeopardizing the future publication of the Study Data at a scientific
conference or in a scientific journal, solely for the purpose of disclosing, as
soon as reasonably practicable, the safety or efficacy results and conclusions
that are material to either Party under applicable securities laws, and (2) the
conclusions and outcomes (the “Results”) of each Combined Therapy Trial at a
scientific conference as soon as reasonably practicable following the completion
of such Combined Therapy Trial, subject in the case of (2) to the following
terms and conditions.  The Party proposing to disclose, publish or present the
Results shall deliver to the other Party a copy

Page 43

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

of (i) any abstract or press release at least [***] before submission to a Third
Party and (ii) any proposed slide presentation, publication, poster presentation
or any other disclosure, publication or presentation at least [***] before
submission to a Third Party.  The reviewing Party shall determine whether any of
its Confidential Information that may be contained in such disclosure,
publication or presentation should be modified or deleted, whether to file a
patent application on any Nektar Study Invention (solely with respect to Nektar)
or BMS Study Invention (solely with respect to BMS) or Combined Therapy Trial
Invention disclosed therein.  If practicable, the disclosure, publication or
presentation shall be delayed for an additional [***] if the reviewing Party
reasonably requests such extension to allow time for the preparation and filing
of relevant patent applications.  If the reviewing Party reasonably requests
modifications to the disclosure, publication or presentation to prevent the
disclosure of a material trade secret or proprietary business information, the
publishing Party shall edit such publication to prevent the disclosure of such
information prior to submission of the disclosure, publication or
presentation.  In the event of a disagreement as to content, timing and/or venue
or forum for any disclosure, publication or presentation of the Results, such
dispute (a “Publication Dispute”) shall be referred to the Executive Officers
(or their respective designees); provided that, in the absence of agreement
after such good faith discussions, and upon expiration of the additional [***]
(to the extent provided pursuant to the above), (A) academic collaborators
engaged by Nektar in connection with the performance of the Combined Therapy
Trials may publish Combined Therapy Study Data obtained by such academic
collaborator solely to the extent that such ability to publish such Combined
Therapy Study Data is set forth in an agreement between Nektar and such academic
collaborator relating to the conduct of Combined Therapy Trials and (B) the
publishing Party may proceed with the disclosure, publication or presentation
provided that such disclosure, publication or presentation is consistent with
its internal publication guidelines and customary industry practices for the
publication of similar data.  Authorship of any publication shall be determined
based on the accepted standards used in peer-reviewed academic journals at the
time of the proposed disclosure, publication or presentation.  The Parties agree
that they shall make reasonable efforts to prevent publication of a press
release that could jeopardize the future publication of Study Data at a
scientific conference or in a scientific journal but in no way will this or any
other provision of this Agreement supersede the requirements of any Applicable
Law or the rules or regulations of any securities exchange or listing entity on
which a Party’s stock is listed (including any such rule or regulation that may
require a Party to make public disclosures about interim or ongoing results of a
Combined Therapy Trial).  Notwithstanding the foregoing, Nektar hereby
authorizes disclosure to Ono in accordance with Section 9.4
above.  Notwithstanding the foregoing, nothing herein shall prevent or restrict
Ono from making any disclosures of published Study Data disclosed to it by BMS
pursuant to Section 9.4 or of the existence of this Agreement, in each case in
order for Ono to comply with requirements of Applicable Law, the rules or
regulations of any securities exchange or listing entity on which its stock may
be traded or pursuant to an order of a court or governmental entity to publicly
disclose the existence of the Agreement and the Study Data.

9.6Compliance with Sunshine Laws.

(a)For purposes of compliance with reporting obligations under Sunshine Laws,
Nektar represents that it is not, as of the Effective Date, subject to reporting
obligations

Page 44

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

under the Sunshine Laws.  Therefore, as between the Parties, BMS will report
payments or other transfers of value (“POTV”) made by Nektar or the CRO related
to the conduct of the Combined Therapy Trials and any applicable associated
contractor engagements as required under the Sunshine Laws, for each Combined
Therapy Trial initiated prior to such date that Nektar becomes responsible for
reporting POTV for studies sponsored by it.  BMS shall request delayed
publication for any reported POTV for the studies sponsored by Nektar as
permitted under the Sunshine Laws and if consistent with BMS’s normal business
practices.  In the event Nektar becomes responsible for reporting POTV for
studies sponsored by it in a given country during the Term, Nektar shall provide
written notification to BMS, and the Parties will meet and confer to discuss how
they wish to handle reporting thereafter.  Interpretation of the Sunshine Laws
for purposes of reporting any POTV by a Party shall be in such Party’s sole
discretion so long as the interpretation complies with Applicable Law.

(b)Nektar (i) will provide (to the extent in the possession of Nektar), or will
utilize Commercially Reasonable Efforts to obligate and ensure that each CRO and
other applicable Third Party contractors for a Combined Therapy Trial provides,
BMS with any information requested by BMS as BMS may reasonably determine is
necessary for BMS to comply with its reporting obligations under Sunshine Laws
(with such amounts paid to, or at the direction of, each Recipient to be
reported to BMS within a reasonable time period specified by BMS and agreed by
Nektar) and (ii) will reasonably cooperate with, and will utilize Commercially
Reasonable Efforts to obligate and ensure that each CRO and other applicable
Third Party contractors for a Combined Therapy Trial reasonably cooperate with,
BMS in connection with its compliance with such Sunshine Laws.  The form in
which Nektar provides any such information shall be mutually agreed but
sufficient to enable BMS to comply with its reporting obligations and BMS may
disclose any information that it believes is necessary to comply with Sunshine
Laws.  Without limiting the foregoing, BMS shall have the right to allocate
payments or other transfers of value in connection with this Agreement in any
required reporting under Sunshine Laws in accordance with its normal business
practices.  These obligations shall survive the expiration and termination of
the agreement to the extent necessary for BMS to comply with Sunshine Laws.

(c)For purposes of this Section 9.6, “Sunshine Laws” means Applicable Laws
requiring collection, reporting and disclosure of POTVs to certain healthcare
providers, entities and individuals.  These Applicable Laws may include relevant
provisions of the Patient Protection and Affordable Health Care Act of 2010 and
implementing regulations thereunder.  “Recipients” means healthcare providers,
teaching hospitals and/or any other Persons for whom transfers of value or
payments must be reported under Sunshine Laws.

9.7Destruction of Confidential Information.  Upon expiration or termination of
the Agreement, the receiving Party shall, upon request by the other Party,
immediately destroy or return all of the other Party’s Confidential Information
relating solely to its Compound as monotherapy (but not to the Combined Therapy
or the Combined Therapy Study Data) in its possession; provided, however, that
the receiving Party shall be entitled to retain one (1) copy of Confidential
Information solely for record-keeping purposes and shall not be required to
destroy

Page 45

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

any off-site computer files created during automatic system back up which are
subsequently stored securely by the receiving Party.

Article 10

REPRESENTATIONS AND WARRANTIES

10.1Authority and Binding Agreement.  Nektar and BMS each represents and
warrants to the other that (a) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(b) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (c) the Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms subject to bankruptcy, insolvency, reorganization, arrangement,
winding-up, moratorium, and similar laws of general application affecting the
enforcement of creditors’ rights generally, and subject to general equitable
principles, including the fact that the availability of equitable remedies, such
as injunctive relief or specific performance, is in the discretion of the court.

10.2No Conflicts.  Nektar and BMS each represents and warrants that, to the best
of its knowledge as of the Effective Date, it has not entered, and shall not
enter, into any agreement with any Third Party that is in conflict with the
rights granted to the other Party under this Agreement, and has not taken any
action that would in any way prevent it from granting the rights granted to the
other Party under this Agreement, or that would otherwise materially conflict
with or materially adversely affect the rights granted to the other Party under
this Agreement.

10.3Litigation.  Nektar and BMS each represents and warrants that, to the best
of its knowledge as of the Effective Date, it is not aware of any pending or
threatened litigation (and has not received any communication) that alleges that
its activities related to this Agreement have violated, or that by conducting
the activities as contemplated in this Agreement it would violate, any of the
intellectual property rights of any other Person (after giving effect to the
license grants in this Agreement).

10.4No Adverse Proceedings.  Except as otherwise notified to the other Party,
there is not pending or, to the knowledge of such Party as of the Effective
Date, threatened, against such Party, any claim, suit, action or governmental
proceeding that would, if adversely determined, materially impair the ability of
such Party to perform its obligations under this Agreement.

10.5Consents.  Nektar and BMS each represents and warrants that, to the best of
its knowledge, all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other Persons (i) required to be
obtained by such Party in connection with the execution and delivery of this
Agreement have been obtained (or will have been obtained prior to such execution
and delivery) and (ii) required to be obtained by such Party

Page 46

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

in connection with the performance of its obligations under this Agreement have
been obtained or will be obtained prior to such performance.

10.6No Debarment.  Each Party hereby certifies to the other that it has not
used, and will not use the services of any person disqualified, debarred,
banned, subject to debarment or convicted of a crime for which a person could be
debarred by the FDA under 21 U.S.C. 335a, as amended (or subject to a similar
sanction of any other Regulatory Authority), in any capacity in connection with
any of the services or work provided under any Combined Therapy Trial and that
this certification may be relied upon in any applications to the FDA or any
other Regulatory Authority.  It is understood and agreed that this certification
imposes a continuing obligation upon each Party to notify the other promptly of
any change in the truth of this certification.  Upon request by a Party, the
other Party agrees to provide a list of persons used to perform the services or
work provided under any activities conducted for or on behalf of such Party or
any of its Affiliates pursuant to this Agreement who, within the five years
preceding the Effective Date, or subsequent to the Effective Date, were or are
convicted of one of the criminal offenses required by 21 U.S.C. 335a, as
amended, to be listed in any application for approval of an abbreviated
application for drug approval.

10.7Compliance with Applicable Law.  Nektar and BMS each represents and warrants
that it shall comply with all Applicable Laws of the country or other
jurisdiction, or any court or agency thereof, applicable to the performance of
its activities hereunder or any obligation or transaction hereunder, including
those pertaining to the production and handling of drug products and reporting
of information, such as those set forth by the Regulatory Agencies, as
applicable, and the applicable terms of this Agreement, in the performance of
its obligations hereunder.

10.8Affiliates.  Nektar and BMS each represents and warrants that, to the extent
the intellectual property, Regulatory Documentation or Technology licensed by it
hereunder are Controlled by its Affiliates or a Third Party, it has the right to
use, and has the right to grant (sub)licenses to the other Party to use, such
intellectual property, Regulatory Documentation or Technology in accordance with
the terms of this Agreement and subject to any restrictions expressly disclosed
in writing to the other Party.

10.9Ethical Business Practices.  Nektar and BMS each represents and warrants
that neither it nor its Affiliates will make any payment, either directly or
indirectly, of money or other assets, including the compensation such Party
derives from this Agreement (collectively a “Payment”), to government or
political party officials, officials of International Public Organizations,
candidates for public office, or representatives of other businesses or Persons
acting on behalf of any of the foregoing (collectively “Officials”) where such
Payment would constitute violation of any law, including the Foreign Corrupt
Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq. In addition, regardless of
legality, neither it nor its Affiliates will make any Payment either directly or
indirectly to Officials if such Payment is for the purpose of improperly
influencing decisions or actions with respect to the subject matter of this
Agreement.  All activities will be conducted in compliance with the U.S. False
Claims Act and the U.S. Anti-Kickback Statute.

Page 47

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

10.10Single Agent Compound Safety Issues.  Each Party represents and warrants
that, to the best of its knowledge, it is not aware of any material safety or
toxicity issue with respect to its Single Agent Compound that are not reflected
in the investigator’s brochure for its Single Agent Compound existing as of the
Effective Date.

10.11Accounting.  Each Party represents and warrants that all transactions under
the Agreement shall be properly and accurately recorded in all material respects
on its books and records and that each document upon which entries in such books
and records are based is complete and accurate in all material respects.

10.12Compliance with Ono Agreements.  BMS will comply with its
obligations  under the Ono-BMS Agreements (and not to voluntarily terminate
same) to the extent necessary for each Combined Therapy Trial to be completed in
accordance with the terms of this Agreement and for Nektar to receive the rights
and benefits provided to it under this Agreement.

10.13Intentionally omitted.

10.14DISCLAIMER OF WARRANTY.  THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED
IN THIS ARTICLE 10 ARE IN LIEU OF, AND THE PARTIES DO HEREBY DISCLAIM, ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, AND
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

Article 11

INDEMNIFICATION

11.1BMS Indemnification.  BMS hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) Nektar, its Affiliates, and its and their
agents, directors, officers, and employees (the “Nektar Indemnitees”) from and
against any and all liabilities, expenses and/or losses, including reasonable
cost of investigations, experts, legal expenses and attorneys’ fees
(collectively “Losses”) resulting from Third Party suits, claims, actions and
demands (each, a “Third Party Claim”) to the extent that they arise or result
from (a) the gross negligence or intentional misconduct of BMS, any BMS
Indemnitee or any (sub)licensee of BMS conducting activities on behalf of BMS
under this Agreement or pursuant to a (sub)license granted by BMS; (b) any
breach by BMS of any representation, warranty or covenant set forth in
Article 10, or any material breach by BMS of any provision of this Agreement;
(c) any injury to a subject in a Combined Therapy Trial caused solely by the
development, use or manufacture of the BMS Compound; (d) any injury to a subject
in a Combined Therapy Trial where it ultimately cannot be or is not determined
if such injury is the direct result of the BMS Compound on the one hand or the
Nektar Compound on the other hand, provided that, in the case of this
clause (d), BMS shall only Indemnify the Nektar Indemnitees for fifty percent
(50%) of any such Loss; or (e) the use by BMS, its Affiliates, contractors or
(sub)licensees of Combined Therapy Study Data, BMS Study Data, BMS Study
Inventions, BMS Study Patent Rights, Combined Therapy

Page 48

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Trial Inventions and Combined Therapy Patent Rights outside the scope of this
Agreement (other than with respect to Third Party Claims that are covered under
Section 6.4)); but excluding, in each case with respect to clauses (a) through
(c), or (e), any such Losses to the extent Nektar is obligated to Indemnify the
BMS Indemnitees pursuant to Section 11.2.

11.2Nektar Indemnification.  Nektar hereby agrees to Indemnify BMS, its
Affiliates, and its and their agents, directors, officers, and employees (the
“BMS Indemnitees”) from and against any and all Losses resulting from Third
Party Claims to the extent that they arise or result from (a) the gross
negligence or intentional misconduct of Nektar or any Nektar Indemnitee or any
(sub)licensee of Nektar conducting activities on behalf of Nektar under this
Agreement or pursuant to a (sub)license granted by Nektar; (b) any breach by
Nektar of any representation, warranty or covenant set forth in Article 10, or
any material breach by Nektar of any provision of this Agreement; (c) any injury
to a subject in a Combined Therapy Trial caused solely by the development, use
or manufacture of the Nektar Compound; (d) any injury to a subject in a Combined
Therapy Trial where it ultimately cannot be or is not determined if such injury
is the direct result of the Nektar Compound on the one hand or the BMS Compound
on the other hand; provided that, in the case of this clause (d), Nektar shall
only Indemnify the BMS Indemnitees for fifty percent (50%) of any such Loss; or
(e) the use by Nektar, its Affiliates, contractors or (sub)licensees of Combined
Therapy Study Data, Nektar Study Data, Nektar Study Inventions, Nektar Study
Patent Rights, Combined Therapy Trial Inventions and Combined Therapy Patent
Rights outside the scope of this Agreement (other than with respect to Third
Party Claims that are covered under Section 6.4)), but excluding, in each case
with respect to clauses (a) through (c), or (e), any such Losses to the extent
BMS is obligated to Indemnify the Nektar Indemnitees pursuant to Section 11.1.

11.3Indemnification Procedure.  Each Party’s agreement to Indemnify the other
Party is conditioned on the performance of the following by the Party seeking
indemnification:  (a) providing written notice to the Indemnifying Party of any
Loss of the types set forth in Section 11.1 and 11.2 within [***] after the
Party seeking indemnification has knowledge of such Third Party Claim; provided
that, any delay in complying with the requirements of this clause (a) will only
limit the Indemnifying Party’s obligation to the extent of the prejudice caused
to the Indemnifying Party by such delay; (b) permitting the Indemnifying Party
to assume full responsibility (but without any reservation of rights or recovery
against the Indemnified Party) to investigate, prepare for and defend against
any such Loss; (c) providing reasonable assistance to the Indemnifying Party, at
the Indemnifying Party’s expense, in the investigation of, preparation for and
defense of any Loss; and (d) not compromising or settling such Loss without the
Indemnifying Party’s written consent, such consent not to be unreasonably
withheld or delayed.

11.4Separate Defense of Claims.  In the event that the Parties cannot agree as
to the application of Sections 11.1, 11.2 and/or 11.3 to any particular Loss,
the Parties may conduct separate defenses of such Loss.  Each Party further
reserves the right to claim indemnity from the other in accordance with
Sections 11.1, 11.2 and/or 11.3 upon resolution of the underlying claim,
notwithstanding clause (b) of Section 11.3.

Page 49

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

11.5Insurance.  Each Party shall maintain commercially reasonable levels of
insurance or other adequate and commercially reasonable forms of protection or
self-insurance to satisfy its indemnification obligations under this
Agreement.  Each Party shall provide the other Party with written notice at
least [***] prior to the cancellation, non-renewal or material change in such
insurance or self-insurance that would materially adversely affect the rights of
the other Party hereunder.  The maintenance of any insurance shall not
constitute any limit or restriction on damages available to a Party under this
Agreement.

11.6LIMITATION OF LIABILITY.

(a)NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST PROFITS,
ARISING FROM OR RELATING TO THIS AGREEMENT AND/OR SUCH PARTY’S PERFORMANCE
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, BREACH OF WARRANTY
OR OTHERWISE).  NOTHING IN THIS SECTION 11.6(a) IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER SECTIONS 11.1 OR
11.2, OR DAMAGES AVAILABLE FOR BREACHES OF PAYMENT OBLIGATIONS IN SECTIONS 7.2
OR 7.3, CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR FOR A PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(b)EACH PARTY’S MAXIMUM, CUMULATIVE LIABILITY ARISING OUT OF OR RELATING TO A
GIVEN COMBINED THERAPY TRIAL PERFORMED PURSUANT TO THIS AGREEMENT AND/OR SUCH
PARTY’S PERFORMANCE RELATING THERETO, REGARDLESS OF THE CAUSE OF ACTION (WHETHER
IN CONTRACT, TORT, BREACH OF WARRANTY, INDEMNITY OR OTHERWISE), WILL NOT EXCEED
IN THE AGGREGATE FOR ALL CLAIMS RELATING TO SUCH COMBINED THERAPY TRIAL [***];
PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 11.6(b) IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER
SECTIONS 11.1 OR 11.2, OR ANY DAMAGES AVAILABLE FOR BREACHES OF PAYMENT
OBLIGATIONS IN SECTIONS 7.2 OR 7.3, CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR
FOR A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Article 12

TERM AND TERMINATION

12.1Term.  This Agreement shall be effective as of the Effective Date and,
unless earlier terminated pursuant to Sections 12.2, 12.3 or 12.4 or any other
termination right expressly stated in this Agreement, shall continue in effect
until completion by all centers or institutions participating in the Combined
Therapy Trials, the delivery of all Study Data, including all completed case
report forms, all final analyses and all final clinical study reports
contemplated by the Combined Therapy Trials, to both Parties, and the completion
of any then agreed upon

Page 50

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Protocol, Statistical Analysis and Bioanalysis Plan (the “Term”); provided that
if termination language in Sections 2.1(e) applies, then the Term shall expire.

12.2Termination for Material Breach.

(a)Notice and Cure Period.  If a Party (the “Breaching Party”) is in material
breach, the other Party (the “Non-Breaching Party”) shall have the right to give
the Breaching Party notice specifying the nature of such material breach.  The
Breaching Party shall have a period of [***] after receipt of such notice to
cure such material breach (the “Cure Period”) in a manner reasonably acceptable
to the Non-Breaching Party.  For the avoidance of doubt, this provision is not
intended to restrict in any way either Party’s right to notify the other Party
of any other breach or to demand the cure of any other breach.

(b)Termination Right.  The Non-Breaching Party shall have the right to terminate
this Agreement, upon written notice, in the event that the Breaching Party has
not cured such material breach within the Cure Period, provided, however, that
if such breach is capable of cure but cannot reasonably be cured within the Cure
Period, and the Breaching Party notifies the non-Breaching Party of its intent
to cure such material breach, commences actions to cure such material breach
within the Cure Period and thereafter diligently continues such actions, the
Breaching Party shall have an additional [***] to cure such breach.  If a Party
contests such termination pursuant to the dispute resolution procedures under
Section 13.3, such termination shall not be effective until a conclusion of the
dispute resolution procedures in Section 13.3, as applicable, resulting in a
determination that there has been a material breach that was not cured within
the Cure Period (or, if earlier, abandonment of the dispute by such Party).

12.3Termination for Bankruptcy.  Either Party may terminate this Agreement if,
at any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of such other
Party’s assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed or stayed within [***] after the filing
thereof, or if the other Party will propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.

12.4Termination due to Material Safety Issue; Clinical Hold.

(a)Either Party shall have the right to terminate this Agreement immediately
upon written notice if it reasonably deems it necessary to protect the safety,
health or welfare of subjects enrolled in any Combined Therapy Trial due to the
existence of a Material Safety Issue.  In the event of a termination due to a
Material Safety Issue, prior to the terminating Party providing written notice,
each Party’s safety committee shall, to the extent practicable, meet and discuss
in good faith the safety concerns raised by the terminating Party and consider
in good faith the input, questions and advice of the non-terminating Party, but
should any dispute arise in such discussion, the dispute resolution processes
set forth in Sections 2.8 or 13.3 shall not apply

Page 51

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

to such dispute and the terminating Party shall have the right to issue such
notice and such termination shall take effect without the Parties first
following the procedures set forth in Sections 2.8 or 13.3.

(b)If a Clinical Hold with respect to either the BMS Compound or the Nektar
Compound should arise at any time after the Effective Date, the Parties will
meet and discuss the basis for the Clinical Hold, how long the Clinical Hold is
expected to last, and how they might address the issue that caused the Clinical
Hold.  If, after [***] of discussions following the Clinical Hold, either Party
reasonably concludes that the issue is not solvable or that unacceptable and
material additional costs/delays have been and/or will continue to be incurred
in the conduct of the Combined Therapy Trial, then such Party may immediately
terminate this Agreement.

12.5Effect of Termination. Upon expiration or termination of this Agreement,
(a) the licenses granted to each Party to conduct a Combined Therapy Trial in
Sections 3.1 and 3.2 shall terminate, and (b) the Parties shall use reasonable
efforts to wind down activities under this Agreement in a reasonable manner and
avoid incurring any additional expenditures or non-cancellable obligations;
provided that, in the case of termination pursuant to Section 12.4, Nektar may
continue to dose subjects enrolled in any then ongoing Combined Therapy Trial
through completion of the applicable Protocol if dosing is required by the
applicable Regulatory Authority(ies) and/or Applicable Law(s).  Any such
wind-down activities will include the return to BMS, or destruction, of all BMS
Compound provided to Nektar and not consumed in the Combined Therapy Trials.  If
applicable, upon termination of this Agreement, the Parties shall remain
responsible pursuant to the terms of this Agreement for any expenses incurred
prior to such termination and that are associated with terminating any ongoing
clinical trial work and/or result from such ongoing activities under this
Agreement solely to the extent such activities are deemed necessary by Nektar
(after discussion at a meeting of the JDC) based on reasonable medical judgment
to protect the health of subjects participating in any Combined Therapy Trial.

12.6Survival.  The following Articles and Sections of this Agreement and all
definitions relating thereto shall survive any expiration or termination of this
Agreement for any reason:  Section 2.1(b)(i), Section 2.1(b)(ii) (first
sentence), Section 2.2 (“Adverse Event Reporting”), Section 5.1(a)(viii),
Section 5.1(b)(iii), Article 6 (“Intellectual Property”), Section 7.2 (“Combined
Therapy Trial Expenses”), Section 7.3 (“Invoicing; Payment”), Section 8.1
(“Records”), Section 8.2 (“Ownership of Study Data”), Section 8.3 (“Use of Study
Data”), Section 8.4 (“Access to Study Data”), Section 8.5 (“Samples”), Article 9
(“Confidentiality”); Article 10 (“Representations and Warranties”), Article 11
(“Indemnification”), Section 12.5 (“Effect of Termination”), Section 12.6
(“Survival”), Section 13.1 (“Entire Agreement”), Section 13.2 (“Governing Law”),
Section 13.3 (“Dispute Resolution”), Section 13.4 (“Injunctive Relief”),
Section 13.6 (“Notices”), Section 13.7 (“No Waiver, Modifications”),
Section 13.8 (“No Strict Construction”), Section 13.9 (“Independent
Contractor”), Section 13.10 (“Assignment; Licensees”), Section 13.11
(“Headings”), Section 13.13 (“Severability”), Section 13.14 (“Further
Assurances”), Section 13.15 (“No Benefit to Third Parties”) and Section 13.16
(“Construction”).

Page 52

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Article 13

MISCELLANEOUS

13.1Entire Agreement.  The Parties acknowledge that this Agreement shall govern
all activities of the Parties with respect to the Combined Therapy Trials from
the Effective Date forward.  This Agreement, including the Exhibits hereto and
together with the Protocol, Quality Agreement, Statistical Analysis Plan, and
Supply Agreement, sets forth the complete, final and exclusive agreement between
the Parties concerning the subject matter hereof and supersedes all prior
agreements and understandings between the Parties with respect to such subject
matter.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to such subject matter other than as are set forth in
this Agreement.  All Exhibits attached hereto are incorporated herein as part of
this Agreement.

13.2Governing Law.  This Agreement and all claims relating to or arising out of
this Agreement or the breach thereof shall be governed and construed in
accordance with the internal laws of the State of New York, USA, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.

13.3Dispute Resolution.

(a)In the event of any dispute, controversy or claim arising out of, relating to
or in connection with any provision of this Agreement (each a “Dispute”), other
than a JDC Dispute or a Publication Dispute or a dispute as to whether a
Material Safety Issue exists, the Parties shall refer such Dispute promptly to
the Alliance Managers for resolution.  If the Alliance Managers are unable to
resolve such Dispute within [***] after a matter has been presented to them,
then upon the request of either Party by written notice, the Parties shall refer
such Dispute to the Executive Officers.  This Agreement shall remain in effect
during the pendency of any such dispute.  In the event that no resolution is
made by them in good faith negotiations within [***] after such referral to
them, such unresolved Dispute shall be referred to the Chief Executive Officer
of Nektar or his or her designee and the Chief Scientific Officer of BMS or his
or her designee for attempted resolution by good faith negotiations within [***]
after such referral is made.  In the event such officers are unable to resolve
such Dispute within such [***] period then, if such Dispute constitutes an
Arbitration Matter, such Dispute shall be resolved through arbitration in
accordance with Section 13.3(b); provided, however, that with respect to any
such Dispute that relates to a matter described in Section 13.4, either Party
shall have the right to seek an injunction or other equitable relief without
waiting for the expiration of such [***] negotiation period, and with respect to
any JDC Dispute or Publication Dispute, the specific dispute resolution
processes contained in Sections 2.8 or 9.5(b), as applicable, will apply.

(b)If a Dispute that constitutes an Arbitration Matter remains unresolved after
escalation to the senior executives as described above, either Party may refer
the matter to arbitration as described herein, the results of which shall be
binding upon the Parties.  Any

Page 53

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

arbitration under this Agreement shall be conducted under the auspices of the
American Arbitration Association (“AAA”) by a panel of three (3) arbitrators
pursuant to that organization’s Commercial Arbitration Rules then in effect;
provided, however, that the Parties hereby agree that the time schedule for the
appointment of arbitrators and the time schedule for submission of the statement
of defense shall follow the American Arbitration Association Arbitration
Rules.  The fees and expenses of the arbitrators shall be borne in equal shares
by the Parties.  Each Party shall bear the fees and expenses of its legal
representation in the arbitration.  The arbitral tribunal shall not reallocate
either the fees and expenses of the arbitrators or of the Parties’ legal
representation.  The arbitration shall be held in New York, New York, USA, which
shall be the seat of the arbitration.  The language of the arbitration shall be
English.  Notwithstanding anything to the contrary in this Agreement, each Party
shall be entitled to recover its attorneys’ fees and arbitration fees and
expenses to the extent it is successful in bringing an action to enforce its
rights to indemnification under this Agreement against the other Party.  

13.4Injunctive Relief.  Notwithstanding anything herein to the contrary, a Party
may seek an injunction or other injunctive relief from any court of competent
jurisdiction in order to prevent immediate and irreparable injury, loss or
damage on a provisional basis.  For the avoidance of doubt, if either Party
(a) discloses Confidential Information of the other Party other than as
permitted under Article 9, (b) uses (in the case of Nektar) the BMS Compound or
BMS Technology or (in the case of BMS) the Nektar Compound or Nektar Technology
in any manner other than as expressly permitted under this Agreement or
(c) otherwise is in material breach of this Agreement and such material breach
could cause immediate harm to the value of the Nektar Compound (by BMS) or the
BMS Compound (by Nektar), the other Party shall have the right to seek an
injunction or other equitable relief precluding the other Party from continuing
its activities related to the applicable activity without waiting for the
conclusion of the dispute resolution procedures under Section 13.3.

13.5Force Majeure.  The Parties shall be excused from the performance of their
obligations under this Agreement (other than the payment of monies owed to the
other Party) to the extent that such performance is prevented by force majeure
and the non-performing Party promptly provides notice of the prevention to the
other Party.  Such excuse shall be continued so long as the condition
constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition.  For purposes of this Agreement,
force majeure shall mean acts of God, strikes or other concerted acts of workers
(except for strikes or other concerted acts of a Party’s respective workers),
civil disturbances, fires, earthquakes, acts of terrorism, floods, explosions,
riots, war, rebellion, sabotage or failure or default of public utilities or
common carriers or similar conditions beyond the control of the Parties.

13.6Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if such notice is timely
and is:  (a) mailed by first class certified or registered mail, postage
prepaid, return receipt requested, (b) sent by express delivery service, or
(c) personally delivered.  Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

Page 54

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

For Nektar:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  Chief Medical Officer

 

With a copy to:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  VP & General Counsel

 

For BMS:

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, NJ 08543-4000
Attention:  Fouad Nouami, VP, Global Development Lead - Nivolumab

 

With a copy to:

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, NJ 08543-4000
Attention:  VP & Assistant General Counsel, Licensing and Business Development

Any such communication shall be deemed to have been received when delivered.  It
is understood and agreed that this Section 13.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.

13.7No Waiver; Modifications.  It is agreed that no waiver by a Party hereto of
any breach or default of any of the covenants or agreements herein set forth
shall be deemed a waiver as to any subsequent and/or similar breach or
default.  The failure of either Party to insist on the performance of any
obligation hereunder shall not be deemed to be a waiver of any such
obligation.  No amendment, modification, release or discharge to this Agreement,
the Quality Agreement or any material amendment, modification, release or
discharge to a Bioanalysis Plan, a Statistical Analysis Plan, or a CRO Agreement
(to the extent provided in Section 2.4(o)) shall be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.

13.8No Strict Construction.  This Agreement has been prepared jointly and shall
not be strictly construed against either Party.  No presumption as to
construction of this Agreement shall apply against either Party with respect to
any ambiguity in the wording of any provision(s) of this Agreement irrespective
of which Party may be deemed to have authored the ambiguous provision(s).

13.9Independent Contractor.  The Parties are independent contractors of each
other, and the relationship between the Parties shall not constitute a
partnership, joint venture or

Page 55

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

agency.  Neither Party shall be the agent of the other or have any authority to
act for, or on behalf of, the other Party in any matter.

13.10Assignment; Licensees.

(a)Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent, provided that such Party provide written notice of such assignment to
the other Party within [***] of such assignment, (a) to an Affiliate, (b) to a
Third Party that merges with, consolidates with or acquires substantially all of
the assets or voting control of the assigning Party or (c) to a Third Party that
acquires all the rights to the Nektar Compound, in the case of Nektar, or the
BMS Compound, in the case of BMS. Any assignment or attempted assignment by any
Party in violation of the terms of this Section 13.10 shall be null and void and
of no legal effect.

(b)Licensees.  If a Party grants its or the other Party’s Affiliate or a Third
Party a license (other than a license solely to make a Product for a Party and
other than any license rights granted to Ono for the Ono Territory) to develop
and commercialize its Single Agent Compound on a worldwide basis or in any
geographic region and/or for all purposes or a limited field, (a “Licensee”),
such Party will obtain the Licensee’s agreement to abide by the terms of this
Agreement in the same manner as the licensor Party and to not take any action
that is inconsistent with such Party’s obligations under Exhibit C.

13.11Headings.  The captions to the several Sections and Articles hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

13.12Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  This Agreement may
be executed by facsimile or electronic (e.g., .pdf) signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.

13.13Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

Page 56

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

13.14Further Assurance.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in order to perfect any license, assignment or other
transfer or any properties or rights under, or pursuant, to this Agreement.

13.15No Benefit to Third Parties.  The representations, warranties and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.

13.16Construction.

(a)General.  Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article or Exhibit means a Section or Article of,
or Exhibit to, this Agreement and all subsections thereof, unless another
agreement is specified; (b) references to a particular statute or regulation
include all rules and regulations promulgated thereunder and any successor
statute, rules or regulations then in effect, in each case including the
then-current amendments thereto; (c) words in the singular or plural form
include the plural and singular form, respectively; (d) the terms “including,”
“include(s),” “such as,” and “for example” used in this Agreement mean including
the generality of any description preceding such term and will be deemed to be
followed by “without limitation”; and (e) the words “hereof,” “herein,”
“hereunder,” “hereby” and derivative or similar words refer to this
Agreement.  No presumption as to construction of this Agreement shall apply
against either Party with respect to any ambiguity in the wording of any
provision(s) of this Agreement irrespective of which Party may be deemed to have
authored the ambiguous provision(s).

(b)No Response.  Where a provision of this Agreement provides for a Party to
respond within a designated period following written notice from the other Party
(e.g., Sections 5.1(a)(vi) and 5.1(b)(iv)), and if such Party fails to respond
within the designated period, then the failure to respond shall create or
imply:  (i) that the non-responding Party agrees with the proposed action to be
taken by the other Party, or (ii) consent that an action proposed to be taken
may be taken, except if such consent expressly conflicts with the terms of this
Agreement.

[Signature page follows]

 

 

Page 57

 

Clinical Trial Collaboration Agreement_Nektar_BMS_September 2016

 

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

Nektar TherapeuticsBristol-Myers Squibb Company


By: /s/ John Nicholson                         By: /s/ Fouad Namouni



Name: John NicholsonName: Fouad Namouni

Title: Senior Vice PresidentTitle: Oncology Department Head              

Date: September 21, 2016Date: September 22, 2016

 

Signature Page to Clinical Trial Collaboration Agreement

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit Index

Attached:

Exhibit A:

Draft Initial Trial Protocol Synopsis

Exhibit B:

Press Release

Exhibit C:

Exclusivity

Exhibit D:

BMS Studies

Exhibit E:

Nektar Compound

 

 




Exhibit Index

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

[***]NKTR-214

 

EXHIBIT A

INITIAL TRIAL PROTOCOL SYNOPSIS

1.0Study Synopsis

Name of Sponsor:

Nektar Therapeutics

Name of Finished Product:

NKTR‑214 drug product

Opdivo®

Name of Active Ingredient:

NKTR‑214 drug substance

Nivolumab (anti-PD-1)

Title of Study:

A Phase 1/2, Open-label, Multicenter, Dose Escalation and Dose Expansion Study
of NKTR‑214 and Nivolumab in Patients with Select Locally Advanced or Metastatic
Solid Tumor Malignancies

[***]

[***]

Phase of Development:

Phase 1/2

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

Exhibit A

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

[***]NKTR-214

 

 

 




Exhibit A

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT B

 

FORM OF PRESS RELEASE

Please refer to Nektar Therapeutics’ Current Report on Form 8-K filed with the
Securities and Exchange Commission on September 27, 2016.




Exhibit B

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT C

EXCLUSIVITY

The Parties desire to agree on the following terms in order to develop
innovative medicines as promptly as reasonably practicable, to avoid IP and
other conflicts with Third Parties in related subject matter transactions, and
to better ensure that each Party focuses its efforts on the development of
appropriate Combined Therapy Trials and that the agreed-upon Combined Therapy
Trials proceed in an effective, cost-efficient and timely manner:

a.Nektar Exclusivity.  During the Exclusive Collaboration Period, except for
Permitted Research (as defined below), Nektar will not (A) conduct any
preclinical or clinical research with a Restricted Third Party regarding an
anti-PD-1 antagonist or anti-PD-L1 antagonist, together with the Nektar Compound
(a “Restricted Combination”), (B) license any rights under its proprietary
intellectual property to any Restricted Third Party to enable the study of any
Restricted Combination, (C) grant any right to a Restricted Third Party under
its Nektar IND, NDA or other Regulatory Documentation for the Nektar Compound
during the Exclusive Collaboration Period to enable a Restricted Third Party to
research or develop a Restricted Combination, or (D) grant any right to a Third
Party under the Combined Therapy Trial IND, during the Exclusive Collaboration
Period, to enable a Restricted Third Party to research or develop a Restricted
Combination. The foregoing shall not (1) restrict or preclude any combination
studies between Nektar and any Third Party other than those containing a
Restricted Combination, (2) restrict or preclude the out-license or sale of the
Nektar Compound (provided that the licensee or acquirer of the Nektar Compound
agrees to comply with the restrictions set forth herein) or (3) restrict or
preclude Nektar from performing preclinical or clinical research using a
Restricted Combination on its own or with any non-profit Entities (including
university and academic research institutions) (collectively, “Permitted
Research”), provided that with respect to clause (3) above, Nektar shall share
with BMS during the Exclusive Collaboration Period any data generated from such
preclinical or clinical research to the extent relating to a Restricted
Combination and, in Nektar’s sole discretion, any other information related to a
Restricted Combination, subject in each case to any conditions and restrictions
that apply to Nektar’s use of such data and information.

b.BMS Exclusivity.  Except with respect to those studies that are underway as of
the Effective Date, as described on the attached Exhibit D, or Permitted IL2
Research (as defined below), during the Exclusive Collaboration Period, BMS will
not conduct any preclinical or clinical research with a Restricted Third Party
regarding the BMS Compound together with an IL2-based CD122 agonist (a
“Restricted IL2 Combination”).  The foregoing shall not (1) restrict or preclude
any combination studies between BMS and any Third Party other than those
containing a Restricted IL2 Combination (2) restrict or preclude the out-license
or sale of the BMS Compound (provided that any such licensee or acquirer agrees
to comply with the restrictions set forth herein) or (3) restrict or preclude
BMS from performing preclinical or clinical research using a Restricted IL2
Combination on its own or with any non-profit Entities

Exhibit C

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(including university and academic research institutions) (collectively,
“Permitted IL2 Research”), provided that with respect to clause (3) above, BMS
shall share with Nektar during the Exclusive Collaboration Period any data
generated from such preclinical or clinical research to the extent relating to a
Restricted IL2 Combination and, in BMS’s sole discretion, any other information
related to a Restricted IL2 Combination, subject in each case to any conditions
and restrictions that apply to BMS’s use of such data and information.

 

c.Negotiations.  As to other Restricted Third Parties, BMS shall have the sole
right during the Exclusive Collaboration Period to negotiate with Nektar for
follow-on clinical trials for a combination therapy involving a Restricted
Combination, and Nektar shall not negotiate with any Restricted Third Party any
Restricted Combination therapy development during the Exclusive Collaboration
Period (other than Permitted Research).

 

 




Exhibit C

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT D

 

BMS STUDIES

None.

 

Exhibit D

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT E

 

NEKTAR COMPOUND

The CD122-biased IL-2 pathway agonist [***]

 

 

Exhibit E